Exhibit 10.2
 
 

 
Published CUSIP Number:
09536RAA2
 
Term Loan CUSIP Number:
09536RAB0
 
CREDIT AGREEMENT
 
Dated as of June 23, 2015
 
Among
 
BLUE CUBE SPINCO INC.,
 
as Borrower
 
THE LENDERS NAMED HEREIN
 
as Lenders
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Administrative Agent
 
JPMORGAN CHASE BANK, N.A.
 
as Syndication Agent
 
CITIBANK, N.A.
 
BANK OF AMERICA, N.A.,
 
PNC BANK, NATIONAL ASSOCIATION,
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
and
 
SUMITOMO MITSUI BANKING CORPORATION
 
as Documentation Agents
 
WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL
MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL
MARKETS LLC
 
as Lead Arrangers and Lead Bookrunners

 
 

--------------------------------------------------------------------------------

 
Table of Contents



 
Page
   
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
         
Section 1.01
Certain Defined Terms
1
         
Section 1.02
Other Definitions and Provisions
20
         
Section 1.03
Computation of Time Periods
21
         
Section 1.04
Accounting Terms
21
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
21
         
Section 2.01
The Initial Term Loans
21
         
Section 2.02
Making the Advances
22
         
Section 2.03
Fees
24
         
Section 2.04
Reduction, Increase and Extension of the Commitments/Incremental Term Loan
Commitments
 24          
Section 2.05
Initial Term Loans
25
         
Section 2.06
Interest
25
         
Section 2.07
Additional Interest on Eurodollar Rate Advances
25
         
Section 2.08
Interest Rate Determination
26
         
Section 2.09
Prepayments
26
         
Section 2.10
Increased Costs
26
         
Section 2.11
Payments and Computations
27
         
Section 2.12
Evidence of Indebtedness
28
         
Section 2.13
Sharing of Payments, Etc.
29
         
Section 2.14
Taxes
29
         
Section 2.15
Interest Elections
32
         
Section 2.16
[Reserved]
33
         
Section 2.17
Mitigation Obligations; Replacement of Lenders
33
         
Section 2.18
[Reserved]
34
         
Section 2.19
Defaulting Lenders
34



 
-i-

--------------------------------------------------------------------------------


 
Table of Contents
(continued)



 
Page
   
ARTICLE III CONDITIONS OF LENDING
35
         
Section 3.01
Condition Precedent to the Effectiveness of Sections 2.01 and 2.02
35
         
Section 3.02
[Reserved]
37
         
Section 3.03
[Reserved]
37
         
Section 3.04
Determinations Under Section 3.01
37
         
Section 3.05
Conditions Precedent to Effectiveness
37
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
38
         
Section 4.01
Representations and Warranties of the Company
38
       
ARTICLE V COVENANTS OF THE COMPANY
40
         
Section 5.01
Affirmative Covenants
40
         
Section 5.02
Negative Covenants
43
         
Section 5.03
TDCC Guaranteed Period Provisions
46
       
ARTICLE VI EVENTS OF DEFAULT
47
         
Section 6.01
Events of Default
47
         
Section 6.02
[Reserved]
48
         
Section 6.03
Administrative Agent May File Proofs of Claim
48
       
ARTICLE VII [RESERVED]
49
       
ARTICLE VIII THE AGENT
49
         
Section 8.01
Appointment and Authority
49
         
Section 8.02
Reliance by the Administrative Agent
49
         
Section 8.03
Rights as a Lender
50
         
Section 8.04
Exculpatory Provisions
50
         
Section 8.05
Non-Reliance on Administrative Agent and Other Lenders
51
         
Section 8.06
Indemnification
51
         
Section 8.07
Successor Agent
52



-ii-

--------------------------------------------------------------------------------



Table of Contents
(continued)



 
Page
     
Section 8.08
No Other Duties, Etc.
52
         
Section 8.09
Delegation of Duties
52
         
Section 8.10
Other Agents
52
       
ARTICLE IX SUCCESSORS, ASSIGNS AND PARTICIPATIONS
52
         
Section 9.01
Binding Effect
52
         
Section 9.02
Assignments
53
         
Section 9.03
Participations
55
         
Section 9.04
Pledge
56
       
ARTICLE X MISCELLANEOUS
56
         
Section 10.01
Amendments, Etc.
56
         
Section 10.02
Notices, Effectiveness, Electronic Communication
57
         
Section 10.03
No Waiver; Remedies
58
         
Section 10.04
Costs and Expenses; Damage Waiver
58
         
Section 10.05
Right of Set-off
59
         
Section 10.06
Indemnification by Company
59
         
Section 10.07
Governing Law
60
         
Section 10.08
Execution in Counterparts; Integration; Effectiveness
60
         
Section 10.09
Special Prepayment Right
61
         
Section 10.10
Jurisdiction, Etc.
61
         
Section 10.11
[Reserved]
62
         
Section 10.12
Confidentiality
62
         
Section 10.13
Patriot Act, Etc.
63
         
Section 10.14
Judgment
63

 

 
-iii-

--------------------------------------------------------------------------------



Table of Contents
(continued)



 
Page
     
Section 10.15
Waiver of Jury Trial
64
         
Section 10.16
Acknowledgments
64

 
 
-iv-

--------------------------------------------------------------------------------

 
 
Schedule I
-
List of Commitments and Applicable Lending Offices
Schedule 10.02
-
Notice Addresses
           
Exhibit A
-
Term Loan Note
Exhibit B
-
Notice of Borrowing
Exhibit C
-
Assignment and Assumption
Exhibit D
-
[Reserved]
Exhibit E
-
Tax Compliance Certificates
Exhibit F
-
Solvency Certificate
Exhibit G
-
Guaranty Agreement

 
 
-v-

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


Dated as of June 23, 2015


BLUE CUBE SPINCO INC., a Delaware corporation (the “Borrower”), the lenders that
are party to this Agreement or become party to this Agreement pursuant to the
terms hereof and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent (the “Administrative Agent”) for the
Lenders, hereby agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


Section 1.01     Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“30-Day Eurodollar Rate” has the meaning set forth in the definition of “Base
Rate”.


“Acquisition” means any acquisition by the Company or any of its Subsidiaries of
all or substantially all of the capital stock of, or all or a substantial part
of the assets of, or of a business unit or division of, any Person.


“Act” has the meaning specified in Section 10.13.


“Administrative Agent” has the meaning set forth in the introductory paragraph
hereto.


“Administrative Agent’s Account” means the account(s) of the Administrative
Agent, as applicable, designated in writing by the Administrative Agent.


“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a Term Loan.


“Affiliate” means, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person.  The term “control” (including the terms “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the
power, whether or not exercised, to direct or cause the direction of the
management and policies of any Person, whether through ownership of voting
securities or by contract or otherwise.


“Agreement” means this Credit Agreement, as amended, restated or otherwise
modified from time to time.


“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Company or its Subsidiaries from time to time concerning or
relating to bribery or corruption.
 
 

--------------------------------------------------------------------------------


 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.


“Applicable Margin” means, as of any date of determination, a rate per annum
determined by reference to the Performance Level applicable on such date as set
forth below:


Performance
Level
Applicable Margin for
Base Rate Advances
Applicable Margin for
Eurodollar Rate Advances
I
0.25%
1.25%
II
0.50%
1.50%
III
0.75%
1.75%
IV
1.00%
2.00%



“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


“Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and PNC Capital Markets LLC, in their capacities as lead arrangers
and lead bookrunners.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.02), and accepted by the Administrative Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Administrative Agent and otherwise in accordance with Article IX.
 
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the highest of:


(a)            The rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate;


(b)            The sum (adjusted to the nearest 1/100 of one percent or, if
there is no nearest 1/100 of one percent, to the next higher 1/100 of one
percent) of (i) 1/2 of one percent per annum, plus (ii) the Federal Funds Rate;
or


(c)            The sum of (i) the Eurodollar Rate for an interest period of one
month (the “30-Day Eurodollar Rate”), plus (ii) one percent per annum.


Each change in the prime rate, the Federal Funds Rate or the 30-Day Eurodollar
Rate shall be effective as of the opening of business on the day such change
occurs.  The parties hereto acknowledge that the rate announced publicly by the
Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Base Rate Advance” means any Term Loan denominated in US Dollars which bears
interest as provided in Section 2.06(a).
 
 
2

--------------------------------------------------------------------------------

 
 
“Below Basis Amount” has the meaning assigned to such term in the Separation
Agreement.
 
“Borrower” means Blue Cube Spinco Inc., a Delaware corporation.


“Borrowing Minimum” means US$10,000,000.


“Borrowing Multiple” means US$1,000,000.


“Business” has the meaning assigned to such term in the Separation Agreement.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Rate
Advance denominated in US Dollars, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in US Dollar deposits in the
London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.


“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied and the Initial Term Loans funded.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means a Term Loan Commitment.


“Company” means (i) prior to the closing of the Merger, the Borrower, and
(ii) from and after the closing of the Merger, the Parent Guarantor.


“Confidential Information” has the meaning specified in Section 10.12.
 
 
3

--------------------------------------------------------------------------------

 
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Cost Savings” means, for any period, those synergies, operating
expense reductions and cost-savings of the Company and its Subsidiaries that are
reasonably identifiable, factually supportable and projected by the Company in
good faith to be realized following the Closing Date as a result of
restructurings, reorganizations, divestitures, cost savings initiatives,
production rationalizations and other similar initiatives, in each case to the
extent not prohibited by this Agreement (collectively, “Initiatives”)
(calculated on a pro forma basis as if such synergies, operating expense
reductions and cost-savings had been realized on the first day of such period,
and net of the amount of actual benefits realized during such period from such
Initiatives to the extent already included in Consolidated Net Income for such
period); provided that (i) no synergies, operating expense reductions or
cost-savings shall be added to Consolidated EBITDA pursuant to clause (e)
thereof to the extent duplicative of any expenses or charges otherwise added to
(or excluded from) Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (ii) projected amounts (and not yet realized) (x)
may be added (the date on which such amounts are added, the “Initiative
Commencement Date”) once actions in respect of such Initiative have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 12 months and (y) may no longer be added back in calculating Consolidated
EBITDA pursuant to clause (e) thereof to the extent occurring more than six full
fiscal quarters after the Initiative Commencement Date and (iii) Consolidated
Cost Savings in respect of the Merger shall be determined in a manner consistent
with the manner in which synergies, operating expense reductions and
cost-savings were included in the calculation of Consolidated EBITDA for
purposes of clause (A) of the last sentence of “Consolidated EBITDA”.


“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (adjusted to exclude all extraordinary or unusual items and any gains or
losses on sales of assets outside the ordinary course of business) plus, without
duplication and (except with respect to synergies included in Consolidated Cost
Savings) to the extent deducted in calculating such Consolidated Net Income for
such period, the sum of (a) income tax expense, (b) interest expense,
amortization or writeoff of debt discount with respect to Indebtedness
(including the Advances), (c) depreciation and amortization expense, (d)
amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (e) Consolidated Cost Savings; provided that with respect to
any period, the aggregate amount added back in the calculation of Consolidated
EBITDA for such period pursuant to this clause (e) and clause (f) below shall
not exceed (x) for any period ended on or prior to December 31, 2016, 20% of
Consolidated EBITDA and (y) otherwise, 15% of Consolidated EBITDA (in each case
calculated prior to giving effect to any add-backs pursuant to this clause (e)
and clause (f) below), (f) costs and expenses incurred in connection with the
implementation of Initiatives; provided that with respect to any period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
period pursuant to this clause (f) and clause (e) above shall not exceed (x) for
any period ended on or prior to December 31, 2016, 20% of Consolidated EBITDA
and (y) otherwise, 15% of Consolidated EBITDA (in each case calculated prior to
giving effect to any add-backs pursuant to this clause (f) and clause (e)
above), (g) Consolidated Transaction Costs; provided that the aggregate amount
added back in the calculation of Consolidated EBITDA pursuant to this clause (g)
shall not exceed $100,000,000, (h) all payments triggered in respect of the
Company’s non-qualified deferred compensation and post-retirement benefit plans
in connection with the Transactions during such period and (i) any other
non-cash charges, minus, (i) any cash payments made during such period in
respect of items described in clause (i) above subsequent to the fiscal quarter
in which the relevant non-cash charge was reflected as a charge in the statement
of Consolidated Net Income and (ii) to the extent included in calculating such
Consolidated Net Income for such period, any non-cash income (other than amounts
accrued in the ordinary course of business under accrual-based revenue
recognition procedures in accordance with GAAP).  For the purposes of
calculating Consolidated EBITDA for any Reference Period pursuant to any
determination of the Consolidated Leverage Ratio, if during such Reference
Period the Company or any Subsidiary shall have made a Material Acquisition or a
Material Disposition, or if during such Reference Period the Internal Separation
or the Merger shall have occurred, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition, Material Disposition, Internal Separation or Merger, as applicable,
occurred on the first day of such Reference Period.
 
 
4

--------------------------------------------------------------------------------

 

 
“Consolidated Interest Coverage Ratio” means, for any Reference Period, the
ratio of (a) Consolidated EBITDA for such Reference Period to (b) Consolidated
Interest Expense for such Reference Period.


“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges accrued with respect to letters of credit
and bankers’ acceptance financing allocable to such period in accordance with
GAAP), minus (in the case of net benefits) or plus (in the case of net costs)
the net benefits or net costs under all Hedging Agreements in respect of
Indebtedness of the Company and its Subsidiaries to the extent such net benefits
or net costs are allocable to such period in accordance with GAAP.


“Consolidated Leverage Ratio” means, as at the last day of any Reference Period,
the ratio of (a) Consolidated Total Debt on such date to (b) Consolidated
EBITDA, for such Reference Period.  The Consolidated Leverage Ratio shall be
calculated on the date on which the Company delivers to the Administrative Agent
the financial statements required to be delivered pursuant to Section 5.01(i)(i)
or (ii), as the case may be, and the certificate required to be delivered
pursuant to Section 5.01(i)(iv) demonstrating such ratio.


“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or any law applicable to such
Subsidiary.


“Consolidated Net Tangible Assets” means, at any date, the total assets of the
Company and its Subsidiaries at such date, determined on a consolidated basis,
minus (a) the consolidated current liabilities (excluding interest-bearing
liabilities) of the Company and its Subsidiaries as of such date, (b)
unamortized debt discount and expense, goodwill, trademarks, brand names,
patents and other intangible assets, and (c) any write-up of the value of any
assets (other than an allocation of purchase price in an acquisition) after
December 31, 2014; all as determined in accordance with GAAP.
 
 
5

--------------------------------------------------------------------------------

 

 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date, determined on
a consolidated basis in accordance with GAAP.


“Consolidated Transaction Costs” means, for any period, the sum (without
duplication) of all non-recurring fees, costs and expenses incurred by the
Company and its Subsidiaries, whether before, on or within six months after the
Closing Date, in connection with the Transactions during such period.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Credit Party” means the Administrative Agent, the syndication agents and
documentation agents listed on the cover page to this Agreement, the Arrangers
or any other Lender.


“DCP” has the meaning assigned to such term in the Form S-4.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.


“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of the Term Loans required to be funded by
it hereunder within two Business Days of the date such Term Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Company or the Administrative Agent in writing, or has made a public statement
to the effect, that it does not intend to comply with its funding obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.19(b)) upon delivery of written
notice of such determination to the Company and each Lender.
 
 
 
6

--------------------------------------------------------------------------------

 

 
“Designated Jurisdiction” has the meaning specified in Section 4.01(k).


“Distribution Conditions” means the conditions precedent to the Distribution (as
defined in the Separation Agreement) set forth in Section 3.01 of the Separation
Agreement.


“Domestic Lending Office” means, with respect to any Term Loan Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Assumption pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Company and the Administrative Agent.


“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of any
State of the United States, substantially all of the assets of which are
located, and substantially all of the business of which is conducted, in the
United States.


“Effective Date” shall mean June 23, 2015.


“Eligible Assignee” means (a) any Lender, (b) any Affiliate of any Lender, (c)
any Approved Fund, (d) any commercial bank and (e) any other financial
institution or investment fund engaged as a primary activity in the ordinary
course of its business in making or investing in commercial loans or debt
securities; provided, however, that neither the Company, any Affiliate of the
Company, any natural Person, any Defaulting Lender or any subsidiary of a
Defaulting Lender shall qualify as an Eligible Assignee.


“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, injunctions, permits, grants, franchises, licenses
or governmental restrictions relating to (i) the effect of the environment on
human health, (ii) the environment or (iii) emissions, discharges or releases of
Hazardous Substances into the environment, including ambient air, surface water,
groundwater, or land, or otherwise relating to the effect on the environment of
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances or the remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group or is under common control with the
Company, in each case, within the meaning of Section 414 of the Code.
 
 
 
7

--------------------------------------------------------------------------------

 

 
“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 4041(e) of ERISA); (iii) the cessation of operations at a
facility by the Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA and with respect to a Plan; (iv) the withdrawal by the
Company or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (v) the failure by the Company or any ERISA Affiliate to make a payment
to a Plan required under Section 302 of ERISA, which failure could result in the
imposition of a Lien under Section 303(k)(1) of ERISA; or (vi) the institution
by the PBGC of proceedings to terminate a Plan, pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition which would constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, a Plan.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Company and the Administrative Agent.


“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising part of the same Term Loan Borrowing, an interest rate per
annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for the relevant currency for a period equal in length to the
applicable period as displayed on page LIBOR01 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on such Reuters
page, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBO Screen Rate”), in each case
as of the Specified Time on the Quotation Day for such period; provided that if
the applicable Screen Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement; provided, further, that if the
applicable Screen Rate shall not be available at such time for such Interest
Period or applicable period (an “Impacted Interest Period”) with respect to the
relevant currency, then the Eurodollar Rate shall be the Interpolated Rate at
such time (provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement).


Notwithstanding the foregoing, if at the time that the Administrative Agent
shall seek to determine the relevant Screen Rate on the Quotation Day for any
Interest Period for a Eurodollar Rate Advance, the applicable Screen Rate shall
not be available for such Interest Period for any reason and the Administrative
Agent shall determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then,
subject to Section 2.08, the Reference Bank Rate shall be the Eurodollar Rate
for such Interest Period for such Eurodollar Rate Advance, as applicable;
provided that if any Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 

 
“Eurodollar Rate Advance” means any Term Loan which bears interest as provided
in Section 2.06(b).


“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.


“Events of Default” has the meaning specified in Section 6.01.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Company under Section 2.17(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.14(g) and (d) any United States
federal withholding Taxes imposed under FATCA.


“Facility” means the Term Loan Commitments and the Term Loans made thereunder.
Upon any extension of a Termination Date pursuant to Section 2.04(b), the
Commitments or Term Loans so extended shall be a separate Facility from the
non-extended Commitments or Term Loans.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published in Federal Reserve
Statistical Release H.15(519), for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided that if the Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 

 
“Fee Letter” means, collectively, (a) the Amended and Restated Arranger Fee
Letter and Amendment to the Bridge Arranger Fee Letter dated June 18, 2015,
among the Administrative Agent, Wells Fargo Securities, LLC, JPMorgan Chase
Bank, N.A., J.P. Morgan Securities LLC and Olin, and (b) the Administrative
Agent Fee Letter dated March 26, 2015, between the Administrative Agent and
Olin.


“Foreign Lender” means a Lender that is not a US Person.


“Foreign Subsidiary” shall mean any Subsidiary other than a Domestic Subsidiary.


“Form S-4” means the Borrower’s Form S-4 filed with the SEC on May 8, 2014, as
amended by Amendment No. 1, filed with the SEC on June 19, 2015.


“GAAP” has the meaning specified in Section 1.04.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


“Guaranty Agreement” means the Guaranty Agreement substantially in the form of
Exhibit G.


“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, material or waste, including petroleum, its derivatives,
by-products and other hydrocarbons, in each case regulated by Environmental
Laws.


“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
 
 
10

--------------------------------------------------------------------------------

 

 
“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Rate”.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, excluding deferred compensation of officers and
directors, (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person and all obligations of such Person under synthetic leases, (i) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, other than letters of
credit and letters of guaranty issued to support obligations (other than
Indebtedness) incurred in the ordinary course of business, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Invested Amounts.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.


“Indemnified Costs” has the meaning specified in Section 8.06(a).


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made or amount credited by or on account of any
obligation of the Borrower under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.


“Initial Term Loan Commitment” means, with respect to any Term Loan Lender, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Initial Term Loan Commitment” or, if such Lender has entered into one
or more Assignment and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.02  as such
Lender’s “Initial Term Loan Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.04.  The aggregate Initial Term Loan
Commitments of all the Term Loan Lenders as of the Effective Date shall be
$1,050,000,000.


“Initial Term Loans” means the term loans made, or to be made, to the Borrower
by the Term Loan Lenders pursuant to Section 2.01(c).


“Initiatives” has the meaning specified in the definition of “Consolidated Cost
Savings”.


“Insufficiency” means, with respect to any Plan, the amount of unfunded benefit
liabilities, as defined in Section 4001(a)(18) of ERISA, if any.


“Interest Election Request” means a request by the Borrower to convert or
continue a Term Loan Borrowing in accordance with Section 2.15.
 
 
11

--------------------------------------------------------------------------------

 

 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Term Loan Borrowing, the period commencing on the date of such Advance (or
on the effective date of any election applicable to such Borrowing pursuant to
Section 2.15) and ending the last day of the period selected by the Borrower
pursuant to the provisions below.  The duration of each such Interest Period
shall be 1, 2, 3 or 6 months or, with the consent of all the Lenders required to
fund such Advance, twelve months, in each case as the Borrower may select, upon
notice received by the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the first day of such Interest
Period; provided, however, that:


(A)            the Borrower may not select any Interest Period which ends after
the applicable Termination Date; and


(B)            whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day on such Interest Period
shall be extended to occur on the next succeeding Business Day, provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day.


“Internal Separation” has the meaning specified in the Separation Agreement.


“Interpolated Rate” means, at any time and with respect to any currency, the
rate per annum (rounded to the same number of decimal places as the relevant
Screen Rate) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate (for the shortest period for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period or period, as applicable. When
determining the rate for a period which is less than the shortest period for
which the applicable Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight screen rate, where
“overnight screen rate” means, in relation to any currency, the overnight rate
for such currency determined by the Administrative Agent from such service as
the Administrative Agent may select.


“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a receivables securitization
program and paid to the Company or any of its Subsidiaries, as reduced by the
aggregate amounts received by such investors from the payment of receivables and
applied to reduce such invested amounts.


“IRS” means the United States Internal Revenue Service.


“JV” means Dow-Mitsui Chlor Alkali LLC.


“JV Credit Agreement” means the Credit Agreement, dated as of March 29, 2011,
among the JV, as borrower, Sumitomo Mitsui Banking Corporation, as
administrative agent, and the lenders and other agents named therein.


“Lenders” means the Term Loan Lenders listed on the signature pages hereof
(until such Lender shall have assigned or had assumed all interests hereunder as
provided in Sections 9.02) and each Eligible Assignee that shall become a party
hereto pursuant to Sections 9.02.
 
 
12

--------------------------------------------------------------------------------


 
“LIBO Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.


“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement).


“Loan Documents” means this Agreement and the Notes.


“Loan Party” has the meaning set forth in Section 10.13.


“Local Time” means New York City time.


“Majority Lenders” means, at any time, Lenders holding more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
aggregate unpaid principal amount of the Term Loans then outstanding; provided
that the unused Commitments of, and the portion of the Term Loans held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders.


“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.


“Material Acquisition” means any Acquisition that involves the payment of
consideration by the Company and its Subsidiaries in excess of $250,000,000.


“Material Disposition” means any means any sale, transfer or other disposition
of property or series of related sales, transfers or other dispositions of
property that yields gross proceeds to the Company or any of its Subsidiaries in
excess of $250,000,000.


“Merger” means the merger of Merger Sub and the Borrower, with the Borrower
continuing as the surviving corporation.


“Merger Agreement” means the Merger Agreement, dated as of March 26, 2015, among
TDCC, the Borrower, Olin and Merger Sub, as amended, restated or otherwise
modified from time to time.


“Merger Documentation” means (a) the Merger Agreement, (b) all exhibits,
schedules, annexes and other attachments thereto and (c) all other agreements
related thereto.


“Merger Sub” means Blue Cube Acquisition Corp., a Delaware corporation.


“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has, within any of the
preceding five plan years, made or accrued an obligation to make contributions.


“Multiple Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Company or any
ERISA Affiliate and for at least one Person that is not an employee of the
Company or any ERISA Affiliate or (b) was so maintained and in respect of which
the Company or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event that such plan has been or were to be terminated.
 
 
13

--------------------------------------------------------------------------------


 
“Necessary JV Consents” means the consents necessary to permit the transfer of
TDCC’s interest in the JV to the Borrower or any Subsidiary of the Borrower.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment or other modification that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Majority Lenders.


“Non-Defaulting Lender” means, at any time, each Term Loan Lender that is not a
Defaulting Lender at such time.


“Non-Extending Lender” has the meaning specified in Section 2.04(b).


“Note” means a Term Loan Note.


“Notice of Borrowing” has the meaning specified in Section 2.02(a)(i)(A).


“Officer’s Certificate” means a certificate signed in the name of the Company by
its President, one of its Vice Presidents, its Treasurer or its Controller.


“Olin” means Olin Corporation, a Virginia corporation.


“Olin Credit Agreement” means the Credit Agreement dated as of June 23, 2015,
among Olin, Olin Canada ULC, the lenders named therein and Wells Fargo, as
administrative agent, as amended, supplemented or otherwise modified from time
to time.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17(b)).


“Parent Guarantor” means the Person that executes and delivers the Guaranty
Agreement as provided in Section 5.01(k).


“Participant” has the meaning assigned to such term in Section 9.03.


“Participant Register” has the meaning assigned to such term in Section 9.03.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Performance Level” means, as of any date of determination, the level set forth
below as then applicable:
 
14

--------------------------------------------------------------------------------

 
  



I Consolidated Leverage Ratio is less than or equal to 1.50:1.00.




II Consolidated Leverage Ratio is greater than 1.50:1.00 but less than or equal
to 2.50:1.00.




III Consolidated Leverage Ratio is greater than 2.50:1.00 but less than or equal
to 3.50:1.00.




IV Consolidated Leverage Ratio is greater than 3.50:1.00.



For purposes of this definition, (i) the Performance Level shall be, from the
Effective Date until adjusted pursuant to clause (ii) below, (x) based on
Performance Level III if the Consolidated Leverage Ratio as of the Reference
Period most recently ended on or prior to the Closing Date (and calculated to
give pro forma effect to the Consolidated Total Debt as of the Closing Date) is
less than or equal to 3.50:1.00 and (y) otherwise, Performance Level IV, and
(ii) determined as at the end of each Reference Period ended as of the end of or
after the first full fiscal quarter ending after the Closing Date based upon the
calculation of the Consolidated Leverage Ratio for such Reference Period.  The
Applicable Margin shall be adjusted (if necessary) upward or downward on the
first day following delivery of the certificate referred to in Section
5.01(i)(iv).


“Permitted Encumbrances” means:


(a)            Liens imposed by law for taxes that are not yet due or are being
contested in good faith by appropriate proceedings;


(b)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings;


(c)            pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(d)            deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)            judgment liens in respect of judgments that do not constitute an
Event of Default under Section 6.01(f); and


(f)            easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
 
15

--------------------------------------------------------------------------------


 
“Permitted Receivables Facility” means one or more accounts receivable
facilities established by a Receivables Subsidiary and one or more of the
Company or its Subsidiaries, whereby the Company or one or more of its
Subsidiaries shall sell or transfer accounts receivables of the Company or its
Subsidiaries to such Receivables Subsidiary which in turn shall transfer to a
buyer, purchaser or lender undivided fractional interests in such accounts
receivable (or otherwise borrow against such accounts receivable), so long as
(a) no portion of the Indebtedness or any other obligation (contingent or
otherwise) under such Permitted Receivables Facility shall be guaranteed by the
Company or any of its Subsidiaries (other than the Receivables Subsidiary), (b)
there shall be no recourse or obligation to the Company or any of its
Subsidiaries (other than the Receivables Subsidiary) whatsoever other than
pursuant to representations, warranties, covenants and indemnities entered into
in the ordinary course of business in connection with such Permitted Receivables
Facility that in the reasonable opinion of the Company are customary for
securitization transactions and (c) none of the Company nor any of its
Subsidiaries (other than the Receivables Subsidiary) shall have provided, either
directly or indirectly, any other credit support of any kind in connection with
such Permitted Receivables Facility, other than as set forth in clause (b) of
this definition.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“Plan” means a Single-Employer Plan or a Multiple Employer Plan.


“Post-Petition Interest” has the meaning specified in Section 7.05(b).


“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.01(f).


“Quotation Day” means, with respect to any Eurodollar Rate Advance for any
Interest Period, two Business Days prior to the commencement of such Interest
Period.


“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to a Permitted Receivables
Facility, including interests in merchandise or goods, the sale or lease of
which gave rise to such receivables, related contractual rights, guarantees,
insurance proceeds, collections and proceeds of all of the foregoing.


“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Company that has
been established as a “bankruptcy remote” Subsidiary for the sole purpose of
acquiring accounts receivable under a Permitted Receivables Facility and that
shall not engage in any activities other than in connection with a Permitted
Receivables Facility.


“Recipient” means (a) the Administrative Agent or (b) any Lender, as applicable.


“Reference Bank Rate” means, with respect to any Eurodollar Rate Advance for any
Interest Period, the arithmetic mean of the Submitted Reference Bank Rates
(rounded upward to four decimal places) in respect thereof.


“Reference Banks” means such banks as may be appointed by the Administrative
Agent as Reference Banks in consultation with the Company and as consented to by
such bank.
 
 
16

--------------------------------------------------------------------------------


 
“Reference Period” means any period of four consecutive fiscal quarters of the
Company.


“Refinancing” means the termination of the commitments, and payment in full of
all Indebtedness, interest, fees and other amounts outstanding, under (a) the
Company’s existing credit agreement (if any) and (b) in the event that the
Company and/or TDCC cannot obtain the Necessary JV Consents, the JV Credit
Agreement.


“Register” has the meaning specified in Section 9.02(d).


“Regulation FD” has the meaning specified in Section 10.12.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, controlling
persons and agents, including accountants, legal counsel and other advisors of
such Person and of such Person’s Affiliates.


“Replaced Term Loan” has the meaning assigned to such term in Section 10.01.


“Replacement Term Loan” has the meaning assigned to such term in Section 10.01.


“Sanctioned Person” means any Person described in Section 4.01(k)(i)(x), (y) or
(z).


“Sanctions” has the meaning specified in Section 4.01(k).


“S&P” means Standard and Poor’s Financial Services LLC and any successor
thereto.


“Screen Rate” means the LIBO Screen Rate.


“SEC” means the Securities and Exchange Commission.


“Separation” has the meaning specified in the Separation Agreement.


“Separation Agreement” means the Separation Agreement, dated as of March 26,
2015, between TDCC and the Borrower, as amended, restated or otherwise modified
from time to time.


“Separation Documentation” means (a) the Separation Agreement, (b) all exhibits,
schedules, annexes and other attachments thereto and (c) all other agreements
related thereto.


“Significant Subsidiary” means each Subsidiary, but excludes any Subsidiary the
US Dollar value (or equivalent thereof) of whose assets is less than 5% of the
total assets of the Company and the Subsidiaries, on a consolidated basis.


“Single-Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained by the Company or any ERISA
Affiliate solely for employees of the Company or any ERISA Affiliate or (b) was
so maintained and in respect of which the Company or any ERISA Affiliate could
have liability under Section 4069 of ERISA in the event that such plan has been
or were to be terminated.


“Solvent” means (a) each of the Fair Value and the Present Fair Salable Value of
the assets of the Company and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities, (b) the Company and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital and (c)
the Company and its Subsidiaries taken as a whole can pay their Stated
Liabilities and Identified Contingent Liabilities as they mature. Terms used in
this definition and not otherwise defined in this Agreement have the meanings
assigned thereto in Exhibit F hereto.
 
 
17

--------------------------------------------------------------------------------


 
“Specified Merger Agreement Representations” means such of the representations
and warranties made by TDCC or the Borrower in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that Olin (or
an Affiliate of Olin) has the right to terminate its obligations under the
Merger Agreement or decline to consummate the Merger as a result of a breach of
such representations and warranties in the Merger Agreement.


“Specified Representations” means those representations and warranties set forth
in Sections 4.01(a) (solely as to organization, existence and corporate powers
of the Borrower), (b)(i), (b)(ii)(x), (d), (g), (h), (k)(ii), (l) (solely as to
use of proceeds of any borrowing under this Agreement), (m) and (n).


“Specified Time” means 11:00 A.M., London time.


“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Bank as of the Specified Time on the Quotation Day
for the applicable Interest Period as the rate at which such Reference Bank
could borrow funds in the London interbank market for the relevant period, were
it to do so by asking for and then accepting interbank offers in reasonable
market size in US Dollars and for that period; provided that upon supplying such
Submitted Reference Bank Rate to the Administrative Agent, such Reference Bank
shall certify that it has not submitted or shared such Submitted Reference Bank
Rate with any individual who is formally designated as being involved in the ICE
LIBOR submission process.


“Subordinated Obligations” has the meaning specified in Section 7.05.


“Subsidiary” means, as at any particular time, any Person controlled by the
Company the accounts of which would be consolidated with those of the Company in
the Company’s consolidated financial statements if such financial statements
were to be prepared at such time in accordance with GAAP.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.


“Tax-Exempt Financing” means a transaction with a governmental unit or
instrumentality which involves (i) the issuance by such governmental unit or
instrumentality to Persons other than the Company or a Subsidiary of bonds or
other obligations on which the interest is exempt from Federal income taxes
under Section 103 of the Code and the proceeds of which are applied to finance
or refinance the cost of acquisition of equipment or facilities of the Company
or any of its subsidiaries, and (ii) participation in the transaction by the
Company or a Subsidiary in any manner permitted by this Agreement.


“TDCC” means The Dow Chemical Company, a Delaware corporation.


“TDCC Credit Agreement” means the Five Year Competitive Advance and Revolving
Credit Facility Agreement, dated as of March 24, 2015, among TDCC, the banks
parties thereto and Citibank, N.A., as amended, modified or waived (but without
giving effect to any amendment, modification or waiver thereunder that is
material and adverse to the Lenders).
 
 
18

--------------------------------------------------------------------------------


 
“TDCC Covenants” means the covenants set forth in Sections 5.01 through 5.09
(other than Section 5.09(a) and (b)) of the TDCC Credit Agreement, as such
covenants are in effect as of the Closing Date and as amended or modified
thereafter (but without giving effect to (i) any waiver, or other amendment or
modification having the effect of a waiver, of such provisions or (ii) any
amendments or modifications to the TDCC Credit Agreement as in effect on the
Closing Date that are material and adverse to the interests of the Lenders).


“TDCC Events of Default” means Sections 6.01(e), 6.01(f), 6.01(g), 6.01(h) and
6.01(i) of the TDCC Credit Agreement, as such events of default are in effect as
of the Closing Date, and as amended or modified thereafter (but without giving
effect to (i) any waiver, or other amendment or modification having the effect
of a waiver, of any TDCC Event of Default or (ii) any amendments or
modifications to the TDCC Credit Agreement as in effect on the Closing Date that
are material and adverse to the interests of the Lenders).


“TDCC Guaranteed Period” means the period during which the Guaranty Agreement is
effective with TDCC as the Parent Guarantor.


“Term Loan Borrowing” means a borrowing consisting of Term Loans of the same
Type (and, in the case of a borrowing consisting of Eurodollar Rate Advances,
having the same Interest Period) made by the Term Loan Lenders.


“Term Loan Commitment” means an Initial Term Loan Commitment.


“Term Loan Lender” means any Person with a Term Loan Commitment or an
outstanding Term Loan.


“Term Loan Note” means a promissory note of the Borrower payable to any Term
Loan Lender and its registered assigns, in substantially the form of Exhibit A
hereto, evidencing the portion of the Term Loans made to the Borrower by such
Term Loan Lender.


“Term Loans” means the Initial Term Loans and refers to a Base Rate Advance or a
Eurodollar Advance (each of which shall be a “Type” of Term Loan).


“Termination Date” means with respect to the Initial Term Loans, the date that
is five years after the Closing Date (or the earlier date on which the Initial
Term Loans have been accelerated pursuant to Section 6.01).


“Transactions” means, in each case to the extent actually occurring, (a) the
consummation of the Internal Separation, (b) the consummation of the Merger, (c)
the Refinancing, (d) the issuance by the Borrower of its senior unsecured notes
to TDCC or, if elected by TDCC in accordance with Section 7.08(e) of the Merger
Agreement, the drawing under a senior unsecured bridge facility of an amount not
less than the Above Basis Amount (as defined in the Separation Agreement), (e)
the issuance by the Borrower of its senior unsecured notes, the drawing under a
senior unsecured bridge facility or any combination thereof, the proceeds of
which will be used, together with the proceeds of the Initial Term Loan, to
(i) finance a special cash dividend to TDCC, (ii) pay fees and expenses in
connection with the Transactions, (iii) effect the Refinancing and (iv) provide
funds for general corporate purposes, (f) the execution, delivery and
performance by the Borrower of this Agreement and the other Loan Documents, the
borrowing of the Advances on the Closing Date and the use of proceeds of such
Advances and (g) the payment of fees and expenses in connection with the
foregoing.
 
 
19

--------------------------------------------------------------------------------


 
“Type” shall have the meaning given such term in the definitions of Term Loan.


“United States” or “U.S.” means the United States of America.


“US Dollars” and the “US$” sign each means lawful currency of the United States.


“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“US Tax Compliance Certificate” has the meaning assigned thereto in Section
2.14(g).


“Voting Rights” means, as to any corporation or any other entity, ordinary
voting power (whether associated with outstanding common stock or outstanding
preferred stock, or both, or other outstanding equity interests, as applicable)
to elect members of the Board of Directors of such corporation or other entity
(irrespective of whether or not at the time capital stock of any class or
classes of such corporation or entity shall or might have voting power or
additional voting power upon the occurrence of any contingency).


“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.


“Wholly Owned” means, with respect to any corporation or other entity, a
corporation or other entity of which 100% of the Voting Rights (other than
Voting Rights represented by directors’ qualifying shares or shares required by
law to be owned by a resident of the relevant jurisdiction) are at the time
directly or indirectly owned by the Company, by the Company and one or more
other Wholly Owned Subsidiaries, or by one or more other Wholly Owned
Subsidiaries.


“Withdrawal Liability” shall have the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means the Borrower and the Administrative Agent.


Section 1.02     Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document or the context otherwise requires: (a) the definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined, (b) whenever the context may require, any pronoun shall include
the corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein), (f) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(g) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
 
20

--------------------------------------------------------------------------------


 
Section 1.03     Computation of Time Periods.  (a) In this Agreement and the
other Loan Documents in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.


(b)     In this Agreement and the other Loan Documents each reference to a year
shall be a reference to the twelve consecutive months beginning January 1 in
such year and ending December 31 in such year and each reference to a quarter
shall be a reference to one of the three consecutive month periods beginning
January 1, April 1, July 1 or October 1, in each year.


Section 1.04     Accounting Terms.  (a)  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP.  “GAAP” shall mean
generally accepted accounting principles as in effect from time to time;
provided that if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date of this Agreement in GAAP, or in the application
thereof, on the operation of such provision (or if the Administrative Agent
notifies the Company that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP, or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance with
Section 10.01.


(b)     Notwithstanding anything to the contrary contained in paragraph (a)
above or the definition of “Capital Lease Obligations”, in the event of an
accounting change requiring leases to be capitalized, only those leases
(assuming for purposes hereof that they were in existence on the Effective Date)
that would constitute capital leases on the Effective Date shall be considered
capital leases and all calculations hereunder shall be made accordingly.


ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES


Section 2.01     The Initial Term Loans.  (a)  [reserved]


(b)     [reserved]


(c)     Initial Term Loans.  Each Term Loan Lender with an Initial Term Loan
Commitment severally agrees, on the terms and conditions hereinafter set forth,
to make Initial Term Loans in US Dollars to the Borrower in a single drawing on
the Closing Date in a principal amount requested by the Borrower not to exceed
the lesser of (A) such Term Loan Lender’s Initial Term Loan Commitment and (B)
such Term Loan Lender’s pro rata share of the Below Basis Amount.  For purposes
of this Section 2.01(c), “pro rata share” means, with respect to any Term Loan
Lender, the ratio of such Lender’s Initial Term Loan Commitment to the aggregate
Initial Term Loan Commitments of all Term Loan Lenders.  Each Term Loan Lender’s
unfunded Initial Term Loan Commitment shall terminate automatically at the
earlier of (x) 5:00 P.M. (New York City time) on the Closing Date and (y) 11:59
P.M. (New York City time) on December 26, 2015 (or, if the Termination Date (as
defined in the Merger Agreement as in effect as of March 26, 2015) is extended
pursuant to Section 9.01(a) of the Merger Agreement, March 26, 2016).
 
 
21

--------------------------------------------------------------------------------


 
Section 2.02     Making the Advances.  (a)  Making the Term Loans.  (i) (A) 
Each Term Loan Borrowing shall be made on notice, given not later than 11:00
A.M. Local Time, (x) in the case of Eurodollar Rate Advances, on the third
Business Day prior to the date of the proposed Borrowing or (y) in the case of
Base Rate Advances, on the day of the proposed Borrowing, by the Borrower to the
Administrative Agent, which shall give to each appropriate Lender prompt notice
thereof by telecopier.  Each such notice of a Term Loan Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, in
substantially the form of Exhibit B hereto, specifying therein the requested (I)
date of such Term Loan Borrowing, (II) Type of Advances comprising such Term
Loan Borrowing, (III) aggregate amount of such Term Loan Borrowing, (IV)
[reserved] and (V) in the case of a Eurodollar Rate Advance, the Interest Period
for each such Term Loan Borrowing.  Each Lender shall, before 1:00 P.M. (Local
Time) on the date of such Term Loan Borrowing make available for the account of
its Applicable Lending Office to the Administrative Agent, in the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such Term
Loan Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent, as applicable, will make such funds available to the
Borrower at the Administrative Agent’s address set forth on Schedule 10.02.


(B)     The failure of any Lender to make the Term Loan to be made by it as part
of any Term Loan Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Term Loan on the date of such Term Loan Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Term Loan to be made by such other Lender on the date of any Term Loan
Borrowing.


(ii)                Anything in subsection (i) above to the contrary
notwithstanding,
 
          (A)            if any Lender shall, at least one Business Day before
the date of any requested Term Loan Borrowing comprised of Eurodollar Rate
Advances, notify the Administrative Agent (with a copy to the Borrower) that the
introduction of or any change in or in the interpretation of any law or
regulation by any court, authority or agency, or any other governmental,
judicial or regulatory body, makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful, for such Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, the right of the Borrower to select Eurodollar Rate Advances for such
Term Loan Borrowing or any subsequent Term Loan Borrowing, with respect to such
Lender (only), shall be suspended until such Lender shall notify the
Administrative Agent (with a copy to the Borrower) that the circumstances
causing such suspension no longer exist or such Lender shall cease to be a party
hereto, and each Term Loan comprising such Term Loan Borrowing shall, with
respect to such Lender (only), be a Base Rate Advance of an equivalent amount
and for an approximately equivalent term, provided that if all the Lenders so
notify the Administrative Agent, the Administrative Agent shall so notify the
Borrower and the Notice of Borrowing in respect of such requested Term Loan
Borrowing shall be automatically revoked;


(B)            in the event that it is necessary to determine the Eurodollar
Rate with reference to the Reference Banks, and if none of the Reference Banks
furnish timely information to the Administrative Agent for determining the
Eurodollar Rate for Eurodollar Rate Advances comprising any requested Term Loan
Borrowing, the right of the Borrower to select Eurodollar Rate Advances for any
such Term Loan Borrowing or any subsequent Term Loan Borrowing shall be
suspended until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Advance comprising such Term Loan Borrowing shall be a Base Rate Advance; and
 
 
22

--------------------------------------------------------------------------------


 
(C)            if Term Loan Lenders having more than 50% of the Term Loan
Commitments shall, at least one Business Day before the date of any requested
Term Loan Borrowing comprised of Eurodollar Rate Advances, notify the
Administrative Agent (with a copy to the Borrower) that the Eurodollar Rate for
Eurodollar Rate Advances comprising such Term Loan Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances for such Term Loan Borrowing, the Notice of Borrowing
given in respect of such requested Term Loan Borrowing shall be automatically
revoked and the right of the Borrower to select Eurodollar Rate Advances for
such Term Loan Borrowing or any subsequent Term Loan Borrowing shall be
suspended until such Lenders shall notify the Administrative Agent (with a copy
to the Borrower) and the other Lenders that the circumstances causing such
suspension no longer exist.  The Lenders giving a notice under this subclause
(C) shall, promptly after giving such notice, provide the Company (with a copy
to the Administrative Agent) with an explanation, in reasonable detail, as to
the circumstances causing such suspension.


(D)            Anything in subsection (i) above to the contrary notwithstanding,
the Borrower may not select Eurodollar Rate Advances for any Term Loan Borrowing
if the aggregate amount of such Term Loan Borrowing is less than the Borrowing
Minimum.


(iii)               Each Notice of Borrowing (subject to (ii)(A) and (ii)(C)
above) shall be irrevocable and binding on the Borrower.  In the case of any
Term Loan Borrowing which the related Notice of Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower shall indemnify each Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Term Loan Borrowing the applicable conditions set forth in Article III,
including any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Term Loan Borrowing when such Advance, as a result of such failure, is not
made on such date.  Each Lender claiming indemnity for any such loss, cost or
expense under this clause (iii) shall provide, at the time of making such claim,
the Borrower (with a copy to the Administrative Agent) with reasonable details,
including the basis for the calculation thereof, of such loss, cost or expense,
provided that, in the absence of manifest error, the amount of such claims so
notified shall be conclusive and binding upon the Borrower.


(iv)             Unless the Administrative Agent shall have received notice from
a Lender prior to the date of any Term Loan Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Term Loan Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such Term
Loan Borrowing in accordance with subsection (i) of this Section 2.02(a) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount.  If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each date from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the Borrower, the Base Rate and (ii) in the case of
such Lender, the Federal Funds Rate.  If the Borrower shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender shall repay to
the Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Term Loan Borrowing for
purposes of this Agreement.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
 
23

--------------------------------------------------------------------------------


 
Section 2.03     Fees.


(a)         [Reserved]


(b)               [Reserved]


(c)                Administrative Agent’s Fees.  The Company shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.


Section 2.04     Reduction, Increase and Extension of the Commitments.


(a)            Voluntary Commitment Reductions.  The Company shall have the
right, upon at least two Business Days’ notice to the Administrative Agent, to
terminate in whole or permanently reduce ratably in part the Term Loan
Commitments, provided that (i) each partial reduction shall be in the aggregate
amount of US$10,000,000 or an integral multiple of US$1,000,000 in excess
thereof and (ii) any notice of termination may state that such notice is
conditioned upon the effectiveness of other credit facilities, the incurrence of
other Indebtedness or the issuance of equity interests of the Company or any of
its Subsidiaries, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent) if such condition is not satisfied; provided
that prior to the consummation of the Merger, the Company shall not terminate in
whole or permanently reduce in part the Term Loan Commitments without the
express written consent of Olin unless the Merger Agreement shall have been
terminated in accordance with Section 9.01 thereof.  The parties agree that this
Section 2.04(a) shall inure to the benefit of Olin as a third party beneficiary.


(b)            Extension of Termination Date.  Not later than the date 45 days
prior to the applicable Termination Date then in effect, the Company may deliver
to the Administrative Agent a notice requesting that the Term Loans be extended
to such date as the Company may specify in such notice (the “Extended
Termination Date”), and the Administrative Agent shall promptly forward such
notice to the Lenders.  Within 10 days after its receipt of any such notice,
each Lender shall notify the Administrative Agent of its willingness or
unwillingness so to extend all of its Term Loans.  Any Lender which shall fail
so to notify the Administrative Agent within such period shall be deemed to have
declined to extend its Term Loans.  In the event that Lenders having outstanding
Term Loans equal to 35% or more of the aggregate Term Loans outstanding at such
time shall be willing to extend their respective Term Loans, the Administrative
Agent shall so notify the Company and each Lender and the applicable Termination
Date for each consenting Lender shall without further action be extended to the
Extended Termination Date.  In the event that any Lender shall be unwilling to
extend its Term Loans, the Term Loans of such Lender will not be extended and
the applicable Termination Date as to that Lender shall remain unchanged. The
scheduled amortization payments of principal of any extended Term Loans
occurring after the original applicable Termination Date shall be determined by
the Term Loan Lenders that have agreed to such extension and the Company.  The
Company may replace any Lender that has not agreed to extend its Term Loans (a
“Non-Extending Lender”) pursuant to Section 2.17(b).  Notwithstanding the terms
of Section 10.01, the Company and the Administrative Agent shall be entitled
(with the consent of the extending Lenders, but without the consent of any other
Lenders) to enter into any amendments to this Agreement that the Administrative
Agent and the Company believe are necessary to appropriately reflect any
extension pursuant to this Section 2.04(b).
 
 
24

--------------------------------------------------------------------------------


 
Section 2.05     Initial Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the applicable Term Loan
Lenders, on the last Business Day of each fiscal quarter ending after the
Closing Date (commencing with the first full fiscal quarter after the Closing
Date), a principal amount of the Initial Term Loans equal to (i) for each of the
first eight full fiscal quarters ending after the Closing Date, 1.250%, (ii) for
each of the next four full fiscal quarters, 1.875% and (iii) for each of the
next seven full fiscal quarters, 2.500%, in each case of the aggregate
outstanding principal amount of the Initial Term Loans as of the Closing Date. 
If not sooner paid, the Initial Term Loans shall be paid in full, together with
accrued interest thereon, on the applicable Termination Date.


Section 2.06     Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Term Loan owing by it to each Lender from the date of
such Term Loan until such principal amount shall be paid in full, at the
following rates per annum:


(a)            Base Rate Advances.  If such Term Loan is a Base Rate Advance, a
rate per annum equal at all times to the sum of the Base Rate in effect from
time to time, plus the Applicable Margin, payable in arrears on (A) the last day
of each quarter and (B) the date such Base Rate Advance shall be paid in full;
provided that any amount of principal which is not paid when due (whether at
stated maturity, by acceleration or otherwise) shall bear interest, from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 2.00% per annum above the Base
Rate plus the Applicable Margin.


(b)            Eurodollar Rate Advances.  If such Term Loan is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Term Loan to the sum of the Eurodollar Rate for such Interest Period, plus the
Applicable Margin, payable in arrears on (A) if the Interest Period in respect
of such Advance is less than or equal to three months, the last day of such
Interest Period, or (B) if the Interest Period in respect of such Advance is
greater than three months, the last day of each three-month period (beginning
the first day of such Interest Period) occurring during that Interest Period,
and also on the last day of such Interest Period; provided that any amount of
principal which is not paid when due (whether at stated maturity, by
acceleration or otherwise) shall bear interest, from the date on which such
amount is due until such amount is paid in full, payable on demand, at a rate
per annum equal at all times to 2.00% per annum above the Base Rate in effect
from time to time plus the Applicable Margin.


Section 2.07     Additional Interest on Eurodollar Rate Advances.  The Borrower
shall pay to the Administrative Agent for the account of each Lender additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender made to the Borrower, from the date of such Term Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Term Loan from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Term Loan.  Such additional interest shall be
determined by such Lender and notified to the Borrower and the Administrative
Agent.  Each Lender notifying the Borrower and the Administrative Agent of such
additional interest shall provide the Borrower (with a copy to the
Administrative Agent), at the time of such notification, with reasonable
details, including the basis for the calculation thereof, of such additional
interest, provided that, in the absence of manifest error, the amount of such
additional interest so notified shall be conclusive and binding upon the
Borrower.
 
 
25

--------------------------------------------------------------------------------


 
Section 2.08     Interest Rate Determination.  (a)  If the Eurodollar Rate
cannot be determined by reference to the Reuters Screen LIBOR01 Page or any
successor page (as provided in the definition of “Eurodollar Rate”) or by
reference to an Interpolated Rate, each Reference Bank agrees to furnish to the
Administrative Agent timely information for the purpose of determining each
Eurodollar Rate.  Subject to Section 2.02(a)(ii)(B), if any of the Reference
Banks shall not furnish such timely information to the Administrative Agent for
the purpose of determining any such interest rate, the Administrative Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Bank.


(b)        The Administrative Agent shall give prompt notice to the Borrower and
the applicable Lenders of the applicable interest rate determined by the
Administrative Agent for purposes of Section 2.06(a) or (b), and the applicable
rate, if any, furnished by each Reference Bank for the purpose of determining
the applicable interest rate.


Section 2.09     Prepayments.  Optional Prepayments.  The Borrower shall have
the right to prepay any principal amount of any Term Loans (i) upon same-day
notice in the case of Base Rate Advances or (ii) upon at least two Business
Days’ notice in the case of Eurodollar Rate Advances, to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, the Borrower shall prepay the
outstanding principal amounts of the Term Loans comprising part of the same Term
Loan Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (i) each partial prepayment shall be in an aggregate principal amount not
less than the Borrowing Minimum or the Borrowing Multiple in excess thereof and
(ii) in the event of any such prepayment of a Eurodollar Rate Advance, the
Borrower shall be obligated to reimburse the Lenders in respect thereof pursuant
to Section 10.04(b). Each prepayment of Term Loans shall be applied to reduce in
direct order of maturity (or as otherwise directed by the Company) the remaining
scheduled principal installments of such Term Loans.


Section 2.10     Increased Costs.


(a)             Increased Costs Generally.  If any Change in Law shall:


(i)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;


(ii)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirements reflected in the Eurodollar Rate
Reserve Percentage); or


(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement,
Eurodollar Rate Advances made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Advance (or of maintaining its obligation to make any such
Advance), or to reduce the amount of any sum received or receivable by such
Lender or other Recipient hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender or other Recipient, the
Borrower shall promptly pay to any such Lender or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
 
 
26

--------------------------------------------------------------------------------


 
(b)            Capital Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any lending office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Advances
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon written
request of such Lender the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.


(c)            [Reserved]


(d)            Certificates for Reimbursement.  A certificate of a Lender or
such other Recipient setting forth the amount or amounts necessary to compensate
such Lender such other Recipient or any of their respective holding companies,
as the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.


(e)            Delay in Requests.  Failure or delay on the part of any Lender or
such other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than 270 days prior to the
date that such Lender or such other Recipient, as the case may be, notifies the
Company of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such other Recipient’s intention to claim compensation
therefor (except that if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof).


Section 2.11     Payments and Computations.  (a)  The Borrower shall make each
payment required to be made by it hereunder and under the Notes, irrespective of
any right of counterclaim or set-off, not later than 1:00 P.M. (New York City
time) on the day when due to the Administrative Agent for the account of the
applicable Lender, in the Administrative Agent’s Account, in US Dollars in same
day funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or fees
ratably (other than amounts payable pursuant to Sections 2.07, 2.10, 2.14 or
10.04(b)) to the Lenders entitled thereto for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 9.02, from
and after the effective date specified in each Assignment and Assumption, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender assignee thereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
 
 
27

--------------------------------------------------------------------------------


 
(b)            All computations of interest with respect to the Advances based
on clause (a) of the definition of Base Rate and of fees (other than the
commitment fee) shall be made by the Administrative Agent on the basis of a year
of 365 or 366 days, as the case may be, and all computations of (i) interest
with respect to the Term Loans based on clause (b) of the definition of Base
Rate, the Eurodollar Rate or the Federal Funds Rate and (ii) interest pursuant
to Section 2.07 shall be made by the Administrative Agent on the basis of a year
of 360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest, fee
or commission is payable.  Each determination by the Administrative Agent (or,
in the case of Section 2.07, by a Lender) of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(c)            Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest and fees, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.


(d)            Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender, together with
interest thereon, for each day from the date such amount is distributed to such
Lender, until the date such Lender repays such amount to the Administrative
Agent at the Federal Funds Rate.


Section 2.12     Evidence of Indebtedness.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Term Loan owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Term Loans.  The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Administrative Agent) to the effect
that a Term Loan Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Term
Loans owing to, or to be made by, such Lender, the Borrower shall promptly
execute and deliver to such Lender a Term Loan Note payable to such Lender and
its registered assigns in a principal amount up to the Term Loan Commitment (or
outstanding Term Loan) of such Lender.


(b)            The Register maintained by the Administrative Agent pursuant to
Section 9.02 shall include a control account, and a subsidiary account for each
Lender, in which accounts (taken together) shall be recorded (i) the date and
amount of each Borrowing made hereunder, the Type of Advances comprising such
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it, (iii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iv) the amount of any
sum received by the Administrative Agent from the Borrower hereunder and each
Lender’s share thereof.


(c)            Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
 
 
28

--------------------------------------------------------------------------------


 
Section 2.13     Sharing of Payments, Etc.  If any Term Loan Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) on account of the Term Loans owing by the Borrower to
it (other than pursuant to Sections 2.04(b), 2.07, 2.10, 2.14 or 2.17(b)) in
excess of its ratable share of payments on account of the Term Loans made to the
Borrower obtained by all the Lenders, such Lender shall notify the
Administrative Agent of such fact and forthwith purchase (for cash at face
value) from the other Lenders such participations in the Term Loans made to the
Borrower owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them, provided, however, that (i)
if all or any portion of such excess payment is thereafter recovered from such
purchasing Term Loan Lender, such purchase from each Term Loan Lender shall be
rescinded and such Term Loan Lender shall repay to the purchasing Term Loan
Lender the purchase price to the extent of such recovery together with an amount
equal to such Term Loan Lender’s ratable share (according to the proportion of
(A) the amount of such Term Loan Lender’s required repayment to (B) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Term Loan Lender in respect of the total
amount so recovered and (ii) the provisions of this paragraph shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Term Loan Lender as consideration for the assignment of or sale of
a participation in any of its Term Loans or participations to any assignee or
participant, other than to the Borrower or any of its Subsidiaries (as to which
the provisions of this paragraph shall apply).  The Borrower agrees that any
Term Loan Lender so purchasing a participation from another Term Loan Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment, set-off and counterclaim with respect to
such participation as fully as if such Term Loan Lender were the direct creditor
of the Borrower in the amount of such participation.


Section 2.14     Taxes.


(a)            [Reserved]


(b)            Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)            Payment of Other Taxes by the Company.  The Company shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
 
29

--------------------------------------------------------------------------------


 
(d)            Indemnification by the Company.  The Company shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.


(e)            Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.03 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f)            Evidence of Payments.  Within 30 days after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(g)            Status of Lenders.


(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
30

--------------------------------------------------------------------------------


 
(ii)            Without limiting the generality of the foregoing, in the event
that the Borrower is a US Person:


(A)            Any Lender that is a US Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, United States federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, United States federal withholding Tax pursuant
to the “business profits” or “other income” article of such tax treaty;


(2)            executed originals of IRS Form W-8ECI;


(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10-percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “US Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or


(4)            to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-4 on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
 
31

--------------------------------------------------------------------------------


 
(D)            if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)            Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(i)            Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.


Section 2.15     Interest Elections.  (a)  Each Term Loan Borrowing initially
shall be of the Type specified in the applicable Notice of Borrowing and, in the
case of a Eurodollar Rate Advance, shall have an initial Interest Period as
specified in such Notice of Borrowing.  Thereafter, the Borrower may elect to
convert such Term Loan Borrowing to a different Type of Term Loan or to continue
such Term Loan Borrowing and, in the case of a Eurodollar Rate Advance, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Term Loan Borrowing, in which case each such Term Loan Borrowing shall be
allocated ratably among the Lenders having made the Advances comprising such
Term Loan Borrowing, and the Advances comprising each such portion shall be
considered a separate Term Loan Borrowing.
 
 
32

--------------------------------------------------------------------------------


 
(b)            To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Notice of Borrowing would be required under Section 2.02 if the Borrower were
requesting a Term Loan Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.


(c)            Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


(i)            the Term Loan Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting Term
Loan Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Term Loan
Borrowing);


(ii)            the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


(iii)            the Type of Advances comprising such Term Loan Borrowing; and


(iv)            in the case of a Eurodollar Rate Advance, the Interest Period
for each such Advance.


If any such Interest Election Request requests a Eurodollar Rate Advance but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)            If the Borrower fails to deliver a timely Interest Election
Request with respect to a Term Loan Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Term Loan Borrowing is repaid as
provided herein, at the end of such Interest Period such Term Loan Borrowing
shall be continued as or converted to a Base Rate Advance.


(e)            If, after the occurrence and during the continuance of any Event
of Default, the Majority Lenders so direct, (i) each Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, be converted into Base Rate Advances and (ii) the obligation of the
Lenders to make, or to convert Advances into, Eurodollar Rate Advances shall be
suspended.


Section 2.16     [Reserved].


Section 2.17     Mitigation Obligations; Replacement of Lenders.


(a)            Designation of a Different Lending Office.  If any Lender
requests compensation under Section 2.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or Section 2.14, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.  The
Company hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
 
33

--------------------------------------------------------------------------------


 
(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 2.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, and, in each case, such Lender
has not designated a different lending office in accordance with Section
2.17(a), or if any Lender is a Defaulting Lender, a Non-Consenting Lender or a
Non-Extending Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.02), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.10 or Section 2.14) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if such Lender accepts such
assignment); provided that:


(i)            the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.02;


(ii)            such Lender shall have received payment of an amount equal to
the outstanding principal of its Advance, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.02(a)(iii)) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);


(iii)            in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)            such assignment does not conflict with applicable law; and


(v)            in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or extension
request.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this Section 2.17(b) may be effected pursuant to an Assignment and Assumption
executed by the Company, the Administrative Agent and the assignee, and that the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective.


Section 2.18     [Reserved].


Section 2.19     Defaulting Lenders.
 
 
34

--------------------------------------------------------------------------------

 
(a)            Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Majority Lenders
and Section 10.01.


(ii)            Defaulting Lender Waterfall.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.05 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Advance in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Advances; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.19(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(b)            Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
ARTICLE III

CONDITIONS OF LENDING


Section 3.01     Condition Precedent to the Effectiveness of Sections 2.01 and
2.02.  The effectiveness of Sections 2.01 and 2.02 is subject to the following
additional conditions precedent:


(a)            The Administrative Agent and the Lenders shall have received all
accrued and previously invoiced (at least two Business Days prior to the Closing
Date) fees required pursuant to the Fee Letters or this Agreement and all
reasonable out-of-pocket expenses of the Administrative Agent (including the
accrued and previously invoiced (at least two Business Days prior to the Closing
Date) fees and expenses of counsel to the Administrative Agent) required to be
paid hereunder.
 
 
35

--------------------------------------------------------------------------------

 
 
(b)            (i) The Distribution Conditions shall have been (or, any
Distribution Condition to the extent that it relates to the effectiveness of any
definitive documentation in respect of, the incurrence of, or the use of
proceeds of, the New Debt (as defined in the Separation Agreement), shall
substantially simultaneously with, or (with respect to the use of proceeds of
the New Debt) immediately after, the making of the Term Loans be) satisfied in
accordance with the Separation Agreement, (ii) the Form S-4 shall not have been
terminated and no amendments to the Form S-4 in respect of the structure of the
Transactions (as defined therein) in a manner materially adverse to the Lenders
or the Arrangers shall have been made without the consent of the Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) and (iii) the
Separation Agreement and the Merger Agreement shall be in full force and effect
and no amendments, consents or waivers to or of the Separation Documentation or
the Merger Documentation, in each case as in effect as of March 26, 2015, that
are materially adverse to the Lenders or the Arrangers shall have been made
without the consent of the Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood that the deemed waiver of
the condition set forth in Section 8.03(d) of the Merger Agreement in accordance
with Section 7.08(e) of the Merger Agreement shall not be materially adverse to
the Lenders or the Arrangers).


(c)            The Specified Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects (or, in the
case of the Specified Representations, in all respects if qualified by
materiality).


(d)            Since December 31, 2014, there shall not have occurred any Spinco
Material Adverse Effect (as defined in the Merger Agreement).


(e)            The Administrative Agent shall have received (i) audited combined
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Business for the three most recently completed fiscal years ended
at least 90 days prior to the Closing Date and (ii) unaudited combined balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Business for either (x) each subsequent fiscal quarter (other than any
fourth fiscal quarter) ended at least 45 days before the Closing Date (and
comparable periods for the prior fiscal year) or (y) the portion of any
subsequent fiscal year commencing on the first day of such fiscal year and
ending on the last day of the most recently ended fiscal quarter for such fiscal
year (other than any fourth fiscal quarter) that ends at least 45 days before
the Closing Date (and a comparable period for the prior fiscal year). The
Administrative Agent hereby acknowledges that, as of the date hereof, it has
received financial statements in respect of the foregoing clause (i) for the
fiscal years 2012, 2013 and 2014 and in respect of the foregoing clause (ii) for
the fiscal quarter ended on March 31, 2015.


(f)            The Administrative Agent shall have received a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income of Olin and its Subsidiaries as of and for the 12-month period ending on
the last day of the most recently completed four-fiscal quarter period for which
financial statements were delivered under Section 3.01(e) (the “Pro Forma
Financial Statements”), prepared after giving effect to the Transactions and the
other transactions contemplated hereby to be consummated on the Closing Date as
if the Transactions and such other transactions had occurred as of such date (in
the case of such balance sheet) or at the beginning of such period (in the case
of such income statements), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)).
 
 
36

--------------------------------------------------------------------------------


 
(g)            The Administrative Agent shall have received an Officer’s
Certificate (x)(i) certifying that the resolutions of the Board of Directors (or
an authorized committee thereof) of the Borrower approving the Loan Documents
have not in any way been amended, modified, revoked or rescinded and have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect or (ii) if such resolutions have been
amended or modified, attaching such amended or modified resolutions, (y)(i)
certifying that all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Loan Documents were attached
to the Officer’s Certificate delivered pursuant to Section 3.05(a) or (ii)
attaching any such documents and (z) attaching a short form good standing
certificate for the Borrower from its jurisdiction of organization;


(h)            The Administrative Agent shall have received a certificate from
the senior financial officer of the Borrower in substantially the form of
Exhibit F hereto confirming the solvency of the Company and its Subsidiaries on
a consolidated basis after giving effect to (i) the consummation of the Internal
Separation, (ii) the borrowing on the Closing Date of the Initial Term Loans and
(iii) the payment of the special cash dividend to TDCC as provided in the
Separation Agreement.


(i)            The Administrative Agent shall have received, at least three
Business Days prior to the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act, in each case
requested in writing by the Lenders (through the Administrative Agent) at least
10 Business Days prior to the Closing Date.


(j)            The Administrative Agent shall have received copies of any IRS
letter ruling and the legal opinion delivered to TDCC, the Borrower and/or Olin
(in each case, to the extent received by Olin) regarding the tax-free nature of
certain components of the Transactions (provided that the Administrative Agent
and the Lenders shall not be required to be addressees or beneficiaries of the
legal opinion).


Section 3.02     [Reserved].


Section 3.03     [Reserved].


Section 3.04    Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01 or 3.05, each Lender
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lenders unless an officer of
the Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrower, by notice to the Lenders, designates as the proposed Effective Date or
the effective date of Sections 2.01 and 2.02, specifying its objection thereto. 
The Administrative Agent shall promptly notify the Lenders of the occurrence of
the Effective Date and of the effective date of Sections 2.01 and 2.02.


Section 3.05     Conditions Precedent to Effectiveness.  The effectiveness of
this Agreement (other than Sections 2.01 and 2.02) is subject to the execution
and delivery of counterparts of this Agreement by the Borrower, the
Administrative Agent and the Lenders and the receipt by the Administrative Agent
of the following, each dated the Effective Date, in form and substance
satisfactory to the Administrative Agent:


(a)            an Officer’s Certificate attaching (x) copies of the resolutions
of the Board of Directors (or an authorized committee thereof) of the Borrower
approving the Loan Documents, (y) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the Loan
Documents and (z) a long form good standing certificate for the Borrower from
its jurisdiction of organization;
 
 
37

--------------------------------------------------------------------------------


 
(b)            an Officer’s Certificate certifying the names and true signatures
of the officers of the Borrower authorized to sign the Loan Documents and the
other documents to be delivered hereunder;


(c)            a favorable opinion of a senior counsel of the Borrower, in form
and substance reasonably acceptable to the Administrative Agent; and


(d)            a favorable opinion of a special New York counsel of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES


Section 4.01     Representations and Warranties of the Company.  As of each date
provided for in Article III, the Company represents and warrants as follows:


(a)            The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation
indicated at the beginning of this Agreement, has all requisite corporate power
and authority to conduct its business, to own its properties and assets as it is
now conducted and as proposed to be conducted and is qualified or licensed to do
business as a foreign corporation in good standing in all jurisdictions in which
the conduct of its business requires it to so qualify or be licensed except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform its obligations under any Loan Document.


(b)            The execution, delivery and performance by the Borrower of the
Loan Documents to which it is a party, including the Borrower’s use of the
proceeds hereof, are (i) within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and (ii) do not (x) contravene the
Borrower’s charter, articles or by-laws or (y) contravene law (including
Regulations T, U and X issued by the Board of Governors of the Federal Reserve
Board) or any material contractual restriction binding on or affecting the
Borrower or (z) result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of the Company or any of its
Subsidiaries.


(c)            No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of any Loan
Documents, except (i) for authorization, approvals, notices or filings that have
been obtained or made and are in full force and effect or (ii) where the failure
to obtain such authorization or approval or give such notice or make such filing
would not reasonably be expected to have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries taken as a whole.


(d)            This Agreement is, and each of other Loan Documents to which it
is a party, when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
their respective terms.


(e)            (i)  The consolidated balance sheet of DCP as at December 31,
2014, and the related consolidated statements of income, stockholders’ equity
and cash flows of DCP for the fiscal year then ended, accompanied by an opinion
of Deloitte & Touche LLP, independent public accountants, fairly present the
consolidated financial condition of DCP as at such date and the consolidated
results of the operations of DCP for the period ended on such date, all in
accordance with GAAP.  Each consolidated balance sheet of the Business delivered
pursuant to Section 3.01(e)(ii), and the related consolidated statements of
income, stockholders’ equity and cash flows of the Business, fairly present the
consolidated financial condition of the Business as at the date applicable
thereto and the consolidated results of the operations of the Business for the
period applicable thereto, all in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes.
 
 
38

--------------------------------------------------------------------------------


 
(ii)            The Pro Forma Financial Statements have been prepared giving
effect to the Transaction and the other transactions contemplated hereby to be
consummated on the Closing Date as if the Transactions and such other
transactions had occurred as of such date (in the case of the balance sheet) or
at the beginning of such period (in the case of the income statements). The Pro
Forma Financial Statements have been prepared in good faith and upon assumptions
that are believed by the Company to be reasonable at the time made.


(iii)            Except as publicly disclosed prior to the Effective Date, since
December 31, 2014, there has been no material adverse change in the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.


(f)            There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened, against the Company or any Subsidiary the
reasonably anticipated outcome of which (i) would materially and adversely
affect the ability of the Borrower to perform its obligations under the Loan
Documents or (ii) purport to affect the legality, validity or enforceability of
any Loan Document.


(g)            The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Advance will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock, except in
compliance with Regulations T, U and X issued by the Board of Governors of the
Federal Reserve Board.


(h)            Neither the Company nor any Subsidiary is an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.


(i)            The Company and each Subsidiary have filed all material Tax
returns (federal, state, provincial and local) required to be filed and paid all
taxes shown thereon to be due, including interest and penalties, or provided
adequate reserves for payment thereof.


(j)            In the ordinary course of its business, the Borrower conducts an
ongoing review of the effect of Environmental Laws on the operations and
properties of the Borrower, in the course of which it identifies and evaluates
associated liabilities and costs (including any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any liabilities in connection with off-site disposal of
Hazardous Substances and any capital or operating expenditures) required to
achieve or maintain compliance with Environmental Laws.  On the basis of this
review, the Borrower has reasonably concluded that, except with respect to any
matter disclosed in the Form S-4 or in the Commitments and Contingent
Liabilities Note to the consolidated financial statements incorporated therein,
such associated liabilities and costs are unlikely to cause a material adverse
change in the business, financial condition or results of operations of the
Borrower and its Subsidiaries, taken as a whole, from that shown on the
consolidated financial statements as at, and for the fiscal year ended, December
31, 2014, provided that the inclusion of such exception does not indicate that
any such matter will cause such a material adverse change.
 
 
39

--------------------------------------------------------------------------------


 
(k)            (i)  Neither the Company nor any Subsidiary nor, to the knowledge
of the Company, any director, officer, employee, agent, or Affiliate of the
Company or any of its Subsidiaries, (x) is currently the subject of any economic
or financial sanctions or trade embargoes imposed, administered or enforced by
the U.S. government (including those administered by the Office of Foreign
Assets Control of the U.S. Treasury Department or the U.S. Department of State),
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”), (y) is
located, operating, organized or residing in any country or territory that is
the subject or target of Sanctions (as of the Effective Date, the Crimea region
of Ukraine, Cuba, Iran, North Korea, Sudan and Syria) (any such country or
territory, a “Designated Jurisdiction”) or (z) is owned or controlled by any
Person or Persons that is described in the foregoing clauses (x) or (y).  


(ii)            No borrowing under this Agreement, nor the proceeds from any
borrowing under this Agreement, will be used by the Borrower directly or, to the
knowledge of the Company, indirectly, to lend, contribute, provide or will
otherwise be made available (x) to fund any activity or business in any
Designated Jurisdiction, (y) to the knowledge of the Company, to fund any
activity or business of any Person who is the subject of any Sanctions or (z) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.


(l)            The Company and its Subsidiaries are in compliance, in all
material respects, with (a) all of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any enabling legislation or executive order relating thereto and (b) the
Act.


(m)            Neither the Company nor any Subsidiary will use the proceeds from
any borrowing under this Agreement (i) to make an unlawful offer, promise or
payment to a foreign public official or (ii) in any manner that would cause the
Borrower or any Subsidiary to violate the Foreign Corrupt Practices Act, 15
U.S.C. §§ 78dd-1, et seq. in all material respects.


(n)            After giving effect to (i) the consummation of the Internal
Separation, (ii) the borrowing on the Closing Date of the Initial Term Loans and
(iii) the payment of the special cash dividend to TDCC as provided in the
Separation Agreement, the Company and its Subsidiaries on a consolidated basis
are Solvent.


ARTICLE V

COVENANTS OF THE COMPANY


Section 5.01     Affirmative Covenants.  From and after the Closing Date, so
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Company will, unless the Majority Lenders shall otherwise consent
in writing:


(a)            Compliance with Laws, Etc.  Comply, and cause each Subsidiary to
comply, with all applicable laws, rules, regulations and orders (such compliance
to include paying before the same become delinquent all Taxes, assessments and
governmental charges imposed upon it or upon its property except to the extent
contested in good faith) the failure to comply with which would have a material
adverse effect on the business, financial condition or results of operations of
the Company and its Subsidiaries taken as a whole.
 
 
40

--------------------------------------------------------------------------------

 

 
(b)            Consolidated Leverage Ratio.  Maintain a Consolidated Leverage
Ratio as of the last day of (i) each of the first six Reference Periods ending
after the Closing Date (commencing with the Reference Period that includes the
first full fiscal quarter ending after the Closing Date) of not more than
4.50:1.0, (ii) the next two following Reference Periods of not more than
4.25:1.0, (iii) the next two following Reference Periods of not more than
4.00:1.0 and (iv) each Reference Period thereafter of not more than 3.75:1.00.


(c)            Consolidated Interest Coverage Ratio.  Maintain a Consolidated
Interest Coverage Ratio for each Reference Period (commencing with the Reference
Period that includes the first full fiscal quarter ending after the Closing
Date) of not less than 3.50:1.0; provided that for purposes of the foregoing
calculation, Consolidated Interest Expense for the Reference Period ended (i) as
of the last day of the first full fiscal quarter ending after the Closing Date
shall be Consolidated Interest Expense for such first full fiscal quarter ending
after the Closing Date multiplied by four, (ii) as of the last day of the second
full fiscal quarter ending after the Closing Date shall be Consolidated Interest
Expense for the first two full fiscal quarters ending after the Closing Date
multiplied by two and (iii) as of the last day of the third full fiscal quarter
ending after the Closing Date shall be Consolidated Interest Expense for the
first three full fiscal quarters ending after the Closing Date multiplied by
4/3.


(d)            Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, and the rights (charter and statutory) and franchises material to the
business of the Company and its Subsidiaries, taken as a whole; provided,
however, that (i) the Company and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(c), (ii) neither the Company nor any
of its Subsidiaries shall be required to preserve any such right or franchise if
the Company or such Subsidiary shall determine that the preservation thereof is
no longer desirable in the conduct of the business of the Company or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Company, such Subsidiary or the Lenders and (iii)
no Subsidiary shall be required to preserve its corporate existence if the
Company has determined to liquidate or dissolve such Subsidiary and such
liquidation or dissolution will not violate any other provision of this
Agreement.


(e)            Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each such Subsidiary in a manner which will permit the preparation
of consolidated financial statements in accordance with GAAP.


(f)            Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are material to the conduct of the business of the Company and its Subsidiaries,
taken as a whole, in good working order and condition, ordinary wear and tear
excepted.


(g)            Insurance.  Maintain, and cause each Subsidiary to maintain,
insurance with reputable insurance companies or associations in such amount and
covering such risks as the Company, in its good faith business judgment,
believes necessary.


(h)            ERISA.  Ensure that the Company and each ERISA Affiliate will
meet its minimum funding requirements and all of its other obligations under
ERISA with respect to all of its Plans and satisfy all of its obligations to
Multiemployer Plans, including any Withdrawal Liability, except, in each case,
where the failure to do so would not have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole.


(i)            Reporting Requirements.  Furnish to each Lender:
 
 
41

--------------------------------------------------------------------------------


 
(i)            as soon as available and in any event within 60 days after the
end of each of the first three quarters of each year, balance sheets of the
Company and the Subsidiaries, on a consolidated basis, as of the end of such
quarter and statements of income and retained earnings and cash flow of the
Company and the Subsidiaries, on a consolidated basis, for the period commencing
at the end of the previous year and ending with the end of such quarter,
certified by the chief financial officer of the Company, subject to audit and
year-end adjustments;


(ii)            as soon as available and in any event within 120 days after the
end of each year, a copy of the balance sheets of the Company and the
Subsidiaries, on a consolidated basis, as of the end of such year and the
statements of income and retained earnings and cash flow of the Company and the
Subsidiaries, on a consolidated basis, for such year, certified by Deloitte &
Touche LLP, KPMG LLP or another independent nationally recognized firm of public
accountants;


(iii)            as soon as possible and in any event within 10 days after an
officer of the Company becomes aware of the occurrence of each Event of Default
(and each event which, with the giving of notice or lapse of time, or both,
would constitute an Event of Default), an Officer’s Certificate setting forth
details of such Event of Default or event and the action which the Company has
taken and proposes to take with respect thereto;


(iv)            contemporaneously with each delivery of the statements referred
to in clauses (i) and (ii) above, (A) either an Officer’s Certificate stating
that no Event of Default (other than by reason of non-compliance with the
covenants referred to in Sections 5.01(b) and (c)) and no event which, with the
giving of notice or lapse of time, or both, would constitute an Event of Default
(other than by reason of non-compliance with the covenants referred to in
Sections 5.01(b) and (c)) occurred during such quarter or, if applicable, an
Officer’s Certificate pursuant to clause (iii) above, (B) an Officer’s
Certificate stating that, as of the last day of the preceding quarter, and to
the best of his or her knowledge, at all times during the preceding quarter, the
Company was in compliance with the covenants referred to in Sections 5.01(b) and
(c) and providing reasonable details of the calculations evidencing the
Company’s compliance with such covenants and (C) reasonable details of each
material change in GAAP from those applied in preparing the statements referred
to in Section 4.01(e)(i) insofar as such changes are applicable to the
statements referred to in clauses (i) and (ii) above;


(v)            promptly after the sending or filing thereof, copies of all
reports which the Company sends to any of its shareholders, and copies of all
reports and registration statements which the Company or any Subsidiary files
with the SEC or any national securities exchange (other than those pertaining to
employee benefit plans); and


(vi)            such other information respecting the condition or operations,
financial or otherwise, of the Company or any Subsidiary as any Lender through
the Administrative Agent may from time to time reasonably request.


Reports and financial statements required to be delivered by the Company
pursuant to paragraphs (i), (ii) and (v) of this Section 5.01(i) shall be deemed
to have been delivered on the date on which such reports containing such
financial statements are posted on the SEC’s website at www.sec.gov; provided
that the Company shall deliver paper copies of the reports and financial
statements referred to in paragraphs (i), (ii) and (v) of this Section 5.01(i)
to the Administrative Agent or any Lender who requests it to deliver such paper
copies until written notice to cease delivering paper copies is given by the
Administrative Agent or such Lender.
 
 
42

--------------------------------------------------------------------------------


 
(j)            Use of Proceeds.  Ensure that the proceeds of the Term Loans are
used solely to finance a special cash dividend to TDCC as provided in the
Separation Agreement.


(k)            Guaranty.  (a) Subject to clause (b) below, no later than 5:00
P.M. Local Time on the Business Day immediately after the Closing Date, the
Borrower shall deliver, or cause to be delivered, to the Administrative Agent a
counterpart of the Guaranty Agreement executed by the public company that is at
that time the direct or indirect parent of the Borrower and (b) substantially
simultaneously with the Merger, the Borrower shall deliver, or cause to be
delivered, to the Administrative Agent a counterpart of the Guaranty Agreement
executed by the public company that is, after giving effect to the Merger, the
direct or indirect parent of the Borrower.


Section 5.02     Negative Covenants.  From and after the Closing Date, so long
as any Advance shall remain unpaid, the Company will not, without the written
consent of the Majority Lenders:


(a)            Liens.  Create, assume or suffer to exist or permit any
Subsidiary of the Company to create, assume or suffer to exist any Lien upon any
of its property or assets, whether now owned or hereafter acquired, except:


(i)            Permitted Encumbrances;


(ii)            other Liens incidental to the conduct of its business or the
ownership of its property and assets which were not incurred to secure
Indebtedness, and which do not in the aggregate materially detract from the
value of its property or assets or materially impair the use thereof in the
operation of its business;


(iii)            Liens on property or assets of (w) a Domestic Subsidiary (other
than the Borrower) to secure obligations of such Subsidiary to the Company or
another Domestic Subsidiary, (x) the Borrower to secure obligations of the
Borrower to the Company or (y) a Foreign Subsidiary to secure obligations of
such Subsidiary to the Company or any other Subsidiary;


(iv)            any Lien on property of any Foreign Subsidiary to secure
Indebtedness of such Subsidiary, provided that, immediately after giving effect
thereto and to the concurrent repayment of any other Indebtedness, the aggregate
principal amount of outstanding Indebtedness secured by Liens permitted by this
clause (iv) or by clause (vi) or (ix) of this Section does not exceed 10% of
Consolidated Net Tangible Assets;


(v)            Liens incurred in connection with any Tax-Exempt Financing which
do not in the aggregate materially detract from the value of the property or
assets affected thereby or materially impair the use of such property or assets
in the operation of its business;


(vi)            Liens on property or assets granted in connection with
applications for or reimbursement obligations with respect to letters of credit
issued at the request of the Company or a Subsidiary by a banking institution to
secure the performance of obligations of the Company or a Subsidiary relating to
such letters of credit, to the extent such banking institution requested the
granting to it of such Lien as a condition for its issuance of the letter of
credit; provided that, immediately after giving effect thereto and to the
concurrent repayment of any other Indebtedness, the aggregate principal amount
of outstanding Indebtedness secured by Liens permitted by this clause (vi) or by
clause (iv) or (ix) of this Section does not exceed 10% of Consolidated Net
Tangible Assets;
 
 
43

--------------------------------------------------------------------------------


 
(vii)            any Lien existing on any property or asset prior to the
acquisition thereof by the Company or any Subsidiary or existing on any property
or asset of any Person that becomes a Subsidiary after the Effective Date prior
to the time such Person becomes a Subsidiary; provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (B) such Lien shall not apply
to any other property or assets of the Company or any Subsidiary and (C) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;


(viii)            Liens on fixed or capital assets acquired, constructed or
improved by the Company or any Subsidiary; provided that (A) with respect to
Liens securing Indebtedness of any Domestic Subsidiary, such Liens secure
Indebtedness permitted by clauses (iii) or (iv) of Section 5.02(b), (B) such
Liens and the Indebtedness secured thereby are incurred prior to or within 90
days after acquisition or the completion of such construction or improvement,
(C) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (D) such
Liens shall not apply to any other property or assets of the Company or any
Subsidiary;


(ix)            Liens on assets securing other obligations of the Company and
its Subsidiaries not expressly permitted by clauses (i) through (viii) above;
provided that, immediately after giving effect thereto and to the concurrent
repayment of any other secured obligations, the aggregate principal amount of
outstanding obligations secured by Liens permitted by this clause (ix) or by
clause (iv) or (vi) of this Section does not exceed 10% of Consolidated Net
Tangible Assets;


(x)            Liens on Margin Stock, if and to the extent the value of all
Margin Stock of the Company and its Subsidiaries exceeds 25% of the value of the
total assets subject to this Section 5.02(a) (it being understood that Margin
Stock not in excess of 25% of the value of such assets will be subject to the
restrictions of this Section 5.02(a));


(xi)            Liens on assets of the JV and its Subsidiaries securing
Indebtedness permitted under Section 5.02(b)(v); provided that (A) such Lien
shall not apply to any other property or assets of the Company or any Subsidiary
and (B) such Lien shall secure only those obligations which it secures on the
Effective Date, and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;


(xii)            Liens on the assets of any Subsidiary incurred during the
period after the Effective Date and prior to the Closing Date; provided that (A)
such Liens were incurred in the ordinary course of business, (B) such Liens were
not incurred in contemplation of the Merger and (C) the aggregate principal
amount of outstanding obligations secured by Liens permitted by this clause
(xii) does not exceed $10,000,000; and


(xiii)            Liens on Receivables Related Assets of a Receivables
Subsidiary pursuant to a Permitted Receivables Facility.


(b)            Domestic Subsidiary Indebtedness.  Permit any Domestic Subsidiary
(other than the Borrower) to create, incur, assume or permit to exist any
Indebtedness, except:


(i)            Indebtedness of any Domestic Subsidiary to the Company or any
other Domestic Subsidiary;
 
 
44

--------------------------------------------------------------------------------

 

 
(ii)            Indebtedness of any Domestic Subsidiary outstanding on the
Effective Date (other than (x) Indebtedness outstanding under the Existing
Credit Agreement and (y) Indebtedness outstanding under the JV Credit
Agreement);


(iii)            Indebtedness incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;


(iv)            Indebtedness of any Person that becomes a Domestic Subsidiary
after the Effective Date (other than Indebtedness outstanding under the JV
Credit Agreement); provided that such Indebtedness exists at the time such
Person becomes a Domestic Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Domestic Subsidiary;


(v)            (x) in the event that the Company and/or TDCC obtain the
Necessary JV Consents, Indebtedness of the JV under the JV Credit Agreement in
an aggregate principal amount not exceeding the outstanding principal amount of
such Indebtedness as of the Effective Date or (y) in the event that the Company
and/or TDCC does not obtain the Necessary JV Consents, Indebtedness of the JV to
refinance the Indebtedness under the JV Credit Agreement in an aggregate
principal amount not exceeding the outstanding principal amount of such
Indebtedness as of the Effective Date;


(vi)            Indebtedness of any Receivables Subsidiaries in respect of any
Permitted Receivables Facilities in an aggregate principal amount not exceeding
US$500,000,000 at any time outstanding; and


(vii)            other Indebtedness in an aggregate principal amount not
exceeding US$40,000,000 at any time outstanding.


(c)            Mergers, Etc.  Except with respect to the Merger, (i) merge or
consolidate with or into any other Person (other than a Subsidiary) or (ii)
convey, transfer, lease or otherwise dispose of, or permit a Subsidiary to
convey, transfer, lease, or otherwise dispose of (whether in one transaction or
in a series of related transactions), all or substantially all of the property
or assets of the Company and its Subsidiaries taken as a whole (whether now
owned or hereafter acquired), directly or indirectly, to any Person, including
through a merger or consolidation of a Subsidiary with an unaffiliated party,
unless (A) in each case of (i) or (ii), after giving effect to such proposed
transaction, no Event of Default or event which with the giving of notice or
lapse of time, or both, would constitute an Event of Default would exist and (B)
in the case of clause (i), the surviving corporation is the Company, provided
that to the extent that the value of all Margin Stock owned by the Company and
its Subsidiaries taken as a whole exceeds 25% of the value of the total assets
of the Company and its Subsidiaries subject to this Section 5.02(c), nothing in
this Section 5.02(c) shall prohibit the sale of such Margin Stock (it being
understood that Margin Stock not in excess of 25% of the value of such assets
will be subject to the restrictions of this Section 5.02(c)).


(d)            Change in Nature of Business.  Engage, or permit any of its
Subsidiaries to engage, to any material extent, in any business other than the
businesses of the type conducted by the Company and its Subsidiaries on the
Effective Date (at any time following the closing of the Merger, assuming the
Transactions were consummated on the Effective Date) and businesses reasonably
related thereto.
 
 
45

--------------------------------------------------------------------------------


 
(e)            ERISA.  Create, assume or suffer to exist or permit any ERISA
Affiliate to create, assume or suffer to exist (i) any Insufficiency of any Plan
with respect to which an ERISA Event has occurred (or, in the case of a Plan
with respect to which an ERISA Event described in clauses (iii) through (v) of
the definition of ERISA Event shall have occurred and then exist, the liability
of the Company and the ERISA Affiliates related thereto), or (ii) any Withdrawal
Liability under any Multiemployer Plan, in each case, if the sum of (A) any such
Insufficiency or Withdrawal Liability, as applicable, (B) the Insufficiency of
any and all other Plans with respect to which an ERISA Event shall have occurred
and then exist (or, in the case of a Plan with respect to which an ERISA Event
described in clauses (iii) through (v) of the definition of ERISA Event shall
have occurred and then exist, the liability of the Company and the ERISA
Affiliates related thereto), (C) amounts then required to be paid to any and all
other Multiemployer Plans by the Company or the ERISA Affiliates as Withdrawal
Liability and (D) the aggregate principal amount of all Indebtedness of the
Company and all the Subsidiaries secured by Liens permitted by clauses (iv),
(vi), (vii), (viii) and (ix) of Section 5.02(a), shall exceed 10% of
Consolidated Net Tangible Assets.


(f)            Use of Proceeds.  Request any Advance, and the Company shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Advance (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Designated Jurisdiction, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (c) in any manner that would result in the violation of 
any Sanctions applicable to any party hereto.


Section 5.03     TDCC Guaranteed Period Provisions. Notwithstanding anything to
the contrary contained in this Agreement, during the TDCC Guaranteed Period:


(a) the covenants set forth in Section 5.01 (other than Section 5.01(j) and
5.01(k)) and Section 5.02 shall be suspended and shall be of no effect
whatsoever and, in lieu thereof, the TDCC Covenants shall be deemed, and shall
be,  incorporated herein by reference mutatis mutandis and be the operative
covenants hereunder with respect to the subject matter thereof (it being agreed
that (x) references in such incorporated provisions to (i) the “Borrower” shall
be references to TDCC, (ii) the “Banks” shall be references to the Lenders,
(iii) the “Domestic Subsidiaries” shall be references to the Domestic
Subsidiaries of TDCC under and as defined in the TDCC Credit Agreement, (iv) the
terms “Consolidated Subsidiaries”, “ERISA Group”, “PBGC”, “Plan”, “ERISA”,
“Principal Property”, “Indebtedness”, “Internal Revenue Code”, “Exempted
Indebtedness”, “Consolidated Net Tangible Assets”, “Board of Directors”,
“Person”, “Default”, “Subsidiary”, “Restricted Party List”, “Sanctioned
Country”, “Economic Sanctions Laws” and “OFAC” shall be references to such terms
as defined in the TDCC Credit Agreement and (v) to the extent that a matter
requires the satisfaction (or reasonable satisfaction) of the Administrative
Agent, it shall be deemed to be a reference to the Administrative Agent under,
and as defined, in the TDCC Credit Agreement and (y) the reference in Section
5.06 to “Loans” shall be a reference to such term as defined in the TDCC Credit
Agreement for so long as the TDCC Credit Agreement remains in full force and
effect and otherwise shall be a reference to the Term Loans hereunder);


(b) (x) Sections 6.01(d), 6.01(e), 6.01(f) and 6.01(g) (and any defaults or
events of default arising thereunder) shall be suspended and shall be of no
effect whatsoever and, in lieu thereof, the TDCC Events of Default shall be
deemed, and shall be, incorporated herein by reference mutatis mutandis and be
operative provisions hereunder (it being agreed that references in such
incorporated provisions to (i) the “Borrower” shall be references to TDCC, (ii)
the terms “Person”, “Board of Directors”, “ERISA Group”, “Unfunded Vested
Liabilities” and “ERISA” shall be references to such terms as defined in the
TDCC Credit Agreement and (iii) the “Domestic Subsidiaries” shall be references
to the Domestic Subsidiaries of TDCC under and as defined in the TDCC Credit
Agreement) and (y) references in Section 6.01(c) to Sections 5.01(b), 5.01(c),
5.01(i)(iii) and 5.02 of this Agreement shall be replaced with references to
equivalent Sections of the TDCC Credit Agreement; and
 
 
46

--------------------------------------------------------------------------------

 

 
(c) with respect to the foregoing, to the extent any interpretative rule or
provision set forth in the TDCC Credit Agreement is applicable to any of the
TDCC Credit Agreement covenants, sections, provisions or defined terms
referenced above, such rule shall govern and replace any interpretative rule or
provision under this Agreement.


ARTICLE VI

EVENTS OF DEFAULT


Section 6.01     Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing after the Closing Date:


(a)            The Borrower shall fail to pay (i) any principal of any Advance
made to the Borrower when the same becomes due and payable or (ii) any interest
on any Advance made to such Borrower or any fees or other amounts payable under
this Agreement within five days of the same becoming due and payable; or


(b)            Any representation or warranty made by the Borrower herein or by
any Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or


(c)            The Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b), (c), (i)(iii) or (k) or
Section 5.02, or (ii) any term, covenant or agreement contained in any Loan
Document (other than as referred to in subsection (a) or clause (i) above) on
its part to be performed or observed if, in the case of this clause (ii), such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Company by the Administrative Agent or any Lender; or


(d)            The Company or any Subsidiary shall fail to pay any installment
of principal of or any premium or interest on any Indebtedness, which is
outstanding in a principal amount of at least US$50,000,000 in the aggregate
(but excluding Indebtedness outstanding hereunder) of the Company or such
Subsidiary (as the case may be), when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness, or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or any Indebtedness of the
Company or any Subsidiary which is outstanding in an aggregate principal amount
of at least US$50,000,000 shall, for any reason, be accelerated (it being
understood that a mandatory prepayment on the sale of any asset shall be deemed
not to be an acceleration of the Indebtedness secured by such asset); or


(e)            The Borrower or any Significant Subsidiary or any two or more
Subsidiaries which (when taken together) would have aggregate total assets
constituting those of a Significant Subsidiary shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any such Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, and, in the case of any such proceeding instituted against the Borrower or
such Subsidiary (but not instituted by it), either such proceeding shall not be
dismissed or stayed for 60 days or any of the actions sought in such proceeding
(including the entry of an order for relief against it or the appointment of a
trustee, custodian or other similar official for it or any substantial part of
its property) shall occur; or the Borrower or any such Subsidiary shall take any
corporate action to authorize any of the actions set forth above in this
subsection (e); or
 
 
47

--------------------------------------------------------------------------------

 

 
(f)            Any judgment or order for the payment of money in excess of
US$50,000,000 shall be rendered against the Company or any Subsidiary and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order and, within 60 days of the commencement of such proceedings,
such judgment shall not have been satisfied or (subject to clause (ii) below)
shall have been stayed or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or


(g)            The Company or any of its ERISA Affiliates shall incur liability
in excess of US$50,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event with respect to a Plan; (ii)
the partial or complete withdrawal of the Company or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the insolvency or termination of a
Multiemployer Plan; or


(h)            The Guaranty Agreement shall for any reason cease to be valid and
binding on or enforceable against the Parent Guarantor, or the Borrower shall so
state in writing;


then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent of the Majority Lenders, by notice to the Borrower
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent of the Majority Lenders, by notice to the Borrower, declare
the Notes, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Notes, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an Event of Default resulting from the actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances shall automatically be
terminated and (B) the Notes, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Borrower.


Section 6.02     [Reserved]


Section 6.03     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
 
48

--------------------------------------------------------------------------------


 
(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Advances and all other
obligations in respect of this Agreement and the Notes that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders and the Administrative Agent under Sections
2.03, 10.04 and 10.06) allowed in such judicial proceeding; and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 10.04 and 10.06.


ARTICLE VII


[RESERVED]




ARTICLE VIII


THE AGENT


Section 8.01     Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  Except to the extent expressly provided in Section 8.07, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrower nor any of its Subsidiaries shall
have rights as a third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.


Section 8.02     Reliance by the Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Advance.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
 
49

--------------------------------------------------------------------------------


 
Section 8.03     Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


Section 8.04     Exculpatory Provisions.


(a)            The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder and thereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:


(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;


(ii)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(iii)            shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of their
respective Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.


(b)            The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Majority
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 6.01 and Section
10.01) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Administrative Agent by the Company or a
Lender.


(c)            The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
 
50

--------------------------------------------------------------------------------

 

 
Section 8.05     Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or any of their Related Parties, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any of their Related Parties, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under, or based upon, this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


Section 8.06     Indemnification.  (a)  Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Company), from and against such Lender’s ratable share of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement (collectively, the “Indemnified
Costs”), provided that no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender agrees
to reimburse the Administrative Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the Company.  In
the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 8.06 applies whether any such investigation,
litigation or proceeding is brought by the Administrative Agent, any Lender or a
third party.


(b)            [Reserved]


(c)            For purposes of this Section 8.06, the Lenders’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of the aggregate principal amount of the Term Loans (or prior to the Closing
Date, Term Loan Commitments) outstanding at such time and owing to the
respective Lenders.  The failure of any Lender to reimburse the Administrative
Agent promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Administrative Agent as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse such
Administrative Agent for its ratable share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount. 
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.06 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the Notes.
 
 
51

--------------------------------------------------------------------------------


 
Section 8.07     Successor Agent.  The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Company and may be
removed at any time with or without cause by the Majority Lenders.  Upon any
such resignation or removal, the Majority Lenders shall have the right to
appoint a successor Administrative Agent, subject, so long as no Event of
Default has occurred and is continuing, to the Company’s approval, whereupon
such successor Administrative Agent shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of the former
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Agent shall be discharged from its duties and obligations under this Agreement,
other than the obligations provided in Section 10.12, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  If no successor
agent has accepted appointment as Administrative Agent by the date that is 30
days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Majority Lenders
appoint a successor agent as provided for above.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.


Section 8.08     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


Section 8.09     Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.


Section 8.10    Other Agents.  Each Lender hereby acknowledges that no
syndication agent, documentation agent or any other Lender designated as any
other type of agent (other than administrative agent) on the signature pages
hereof has any liability hereunder other than in its capacity as a Lender.


ARTICLE IX


SUCCESSORS, ASSIGNS AND PARTICIPATIONS


Section 9.01     Binding Effect.  This Agreement shall become effective when it
shall have been executed by the parties hereto and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.
 
 
52

--------------------------------------------------------------------------------


 
Section 9.02     Assignments.


(a)            Each Lender may, upon at least 15 Business Days’ notice to the
Company and the Administrative Agent assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s), the Advances owing to it and
the Note or Notes held by); provided that


(i)            prior written consent (such consent not to be unreasonably
withheld or delayed) of the following shall be required:
 
(x)            the Company; provided that no such consent is required if an
Event of Default under Section 6.01(a) or (e) has occurred or is continuing or
for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund;
provided further that the Company shall be deemed to have consented to any
assignment unless it shall object thereto by written notice to the
Administrative Agent within 15 Business Days after having received notice
thereof; and


(y)            the Administrative Agent; provided that no such consent is
required for an assignment of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund;


(ii)            parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note or Notes subject to such
assignment and a processing and recordation fee of US$3,500 payable by the
parties to each such assignment;


(iii)            each such assignment shall be only to an Eligible Assignee; and


(iv)            except in the case of an assignment to a Lender or an Affiliate
of a Lender, the amount of the Term Loan or Term Loan Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Assumption with respect to such assignment)
shall in no event be less than US$5,000,000, unless otherwise agreed by the
Company and the Administrative Agent.


Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (A) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder and (B) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights (other than its rights under Sections 2.07, 2.10, 2.14,
10.04 and 10.06 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations (other than those
provided in Section 10.12) under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).  Notwithstanding anything to the contrary set forth herein,
so long as the Olin Credit Agreement remains outstanding, each assignment by a
Lender of its Term Loans or Term Loan Commitments hereunder shall be made
concurrently with the ratable assignment to the same assignee of such Lender’s
Initial Term Loans or Initial Term Loan Commitments, as applicable (in each case
under and as defined in the Olin Credit Agreement), so that at all times the
ratios of (i) such Lender’s Term Loans or Term Loan Commitments to the aggregate
principal amount of Term Loans or Term Loan Commitments outstanding and (ii)
such Lender’s Initial Term Loans or Initial Term Loan Commitments (in each case
under and as defined in the Olin Credit Agreement) to the aggregate amount of
such Initial Term Loans or Initial Term Loan Commitments shall be identical.
 
 
53

--------------------------------------------------------------------------------


 
(b)            By executing and delivering an Assignment and Assumption, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Assumption, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01(e) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender; (vi) such assignee
confirms that it is an Eligible Assignee; and (vii) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto.


(c)            Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Notes subject to such assignment and the fee referred to in
clause (a)(ii) above, the Administrative Agent shall (subject to any consents to
such assignment required pursuant to the terms of this Agreement), if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company.


(d)            The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain, at its address set forth on
Schedule 10.02, a copy of each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment(s) of, and principal amount (and stated interest)
of the Advances owing to, each Lender from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
demonstrable error, provided, that the failure of the Administrative Agent to
make an entry, or any finding that an entry is incorrect, in the Register shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender (but only to the extent of entries in the Register
that are applicable to such Lender) at any reasonable time and from time to time
upon reasonable prior notice.


(e)            [Reserved]


(f)            Any Lender may pledge all or a portion of its Advances to any
Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Revenue Bank.  No such assignment shall release the
assigning Lender from its obligations under the Agreement.
 
 
54

--------------------------------------------------------------------------------


 
Section 9.03     Participations.


(a)            Each Lender may sell (other than to the Company, any Subsidiary
of the Company or any natural Person) participations to one or more banks or
other entities (each, a “Participant”) in or to all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s), and the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement
(including its Commitment(s) to the Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) such participation is not prohibited by applicable law.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Person acquiring such participation,
agree to any amendment, modification or waiver described in clause (a), (b) or
(c) of the proviso to Section 10.01 that directly affects such Person. The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10 and 2.14 (subject to the requirements and limitations therein,
including the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.02; provided that such
Participant (i) agrees to be subject to the provisions of Sections 2.10 and 2.14
as if it were an assignee under Section 9.02 and (ii) shall not be entitled to
receive any greater payment under Sections 2.10 or 2.14, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any Change in Law or compliance by any Lender
with any request or directive (whether or not having the force of law) from any
central bank or other Governmental Authority made subsequent to the Effective
Date that occurs after the Participant acquired the applicable participation. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.05 as though it were a Lender, provided such Participant
shall be subject to Section 2.13 as though it were a Lender.


(b)            Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts of (and stated interest on) each Participant’s interest in the Advances
or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
55

--------------------------------------------------------------------------------


 
Section 9.04     Pledge.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.  The Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this Section 9.04.


ARTICLE X


MISCELLANEOUS


Section 10.01     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall: (a)
increase or extend the Commitment(s) of any Lender or subject any Lender to any
additional obligations without the written consent of such Lender, (b) reduce
the principal of, or interest (other than any default interest) on, any Term
Loan Note, Term Loan, or any fee or other amount payable hereunder without the
written consent of each Lender affected thereby, (c) postpone any date fixed for
any payment of principal of, or interest on, the Term Loan Notes, Term Loans, or
any fees or other amounts payable hereunder without the written consent of each
Lender affected thereby, (d) change the definition of “Majority Lenders” or the
number of Lenders or percentage in interests of Lenders which shall be required
for the Lenders or any of them to take any action hereunder without the written
consent of all the Lenders, (e) release the Parent Guarantor from its
obligations under the Guaranty Agreement without the written consent of all of
the Lenders or (f) amend this Section 10.01 without the written consent of all
the Lenders and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or any Note.  Notwithstanding anything
herein to the contrary, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that a Defaulting
Lender shall retain its voting rights in respect of matters set forth in clauses
(a) and (b) above.


Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of the Company
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing, replacement or modification of all or any portion of
the outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”); provided, that (w) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans plus the reasonable costs, expenses, accrued
interest or premiums in connection with such refinancing, replacement or
modification, (x) the terms of such Replacement Term Loans (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) are no more
favorable to the lenders providing such Replacement Term Loans than those
applicable to the Replaced Term Loans (other than any covenants or other
provisions applicable only to periods after the latest Termination Date in
effect immediately prior to the incurrence of such Replacement Term Loans), (y)
the maturity date of such Replacement Term Loans shall not be earlier than the
maturity date of the Replaced Term Loans and (z) the weighted average life to
maturity of such Replacement Term Loans shall not be shorter than the weighted
average life to maturity of such Replaced Term Loans at the time of such
refinancing; and
 
 
56

--------------------------------------------------------------------------------


 
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended to include Replacement Term Loans without the consent
of any other Lenders, to the extent necessary to (1) reflect the terms of such
Replacement Term Loans incurred pursuant to the foregoing clauses (i) or (ii)
and (2) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of the
immediately preceding paragraph. Furthermore, notwithstanding the foregoing, (i)
the Administrative Agent, with the consent of the Company, may amend, modify or
supplement any Loan Document without the consent of any Lender or the Majority
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document and (ii) the Administrative Agent, with the consent of the Company, may
amend, modify or supplement Article II as contemplated by Section 10.17(c).


Section 10.02     Notices, Effectiveness, Electronic Communication.


(a)            All notices and other communications provided for hereunder shall
be either (i) in writing (including telecopy communication) and mailed,
telecopied or delivered or (ii) by electronic communication as and to the extent
set forth in Section 10.02(b) and in the proviso to this Section 10.02(a), and
shall be delivered if to the Borrower, at the Company’s address specified on
Schedule 10.02; if to any other Lender, at its Domestic Lending Office specified
in its Administrative Questionnaire or in the Assignment and Assumption pursuant
to which it became a Lender; and if to the Administrative Agent, at its address
specified on Schedule 10.02; or, as to the Borrower or the Administrative Agent,
at such other address as shall be designated by such party in a written notice
to the other parties and, as to each other party, at such other address as shall
be designated by such party in a written notice to the Borrower and the
Administrative Agent, provided that materials required to be delivered pursuant
to Section 5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative
Agent as specified in Section 10.02(b) or as otherwise specified to the Borrower
by the Administrative Agent.  All such notices and communications shall, when
mailed or telecopied, be effective only when received by the relevant party. 
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).


(b)            Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
 
 
57

--------------------------------------------------------------------------------


 
(c)            Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth on Schedule 10.02, or any
subsequent office which shall have been specified for such purpose by written
notice to the Borrower and Lenders, as the Administrative Agent’s office
referred to herein, to which payments due are to be made and at which Advances
will be disbursed.


(d)            Platform.  So long as Wells Fargo or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to Section
5.01(i)(i), (ii), (iv) and (v) may be delivered to the Administrative Agent in
an electronic medium in a format acceptable to the Administrative Agent and the
Lenders by e-mail at the addresses set forth on Schedule 10.02.  The Borrower
agrees that the Administrative Agent may, but is not obligated to, make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks, SyndTrak or a
substantially similar electronic system (the “Platform”).  The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Related
Parties warrants the accuracy, adequacy or completeness of the Borrower
Materials, the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Borrower Materials, the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
communications through the Internet (including the Platform), except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages, losses or expenses (as opposed to actual
damages, losses or expenses).  “Borrower Materials” mean, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of the Borrower pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.


Section 10.03     No Waiver; Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.


Section 10.04     Costs and Expenses; Damage Waiver.
 
 
58

--------------------------------------------------------------------------------


 
(a)            The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Arrangers and
their respective Affiliates in connection with (x) the structuring, arrangement
and syndication of the Commitments (including the reasonable and documented
fees, charges and disbursements of one outside counsel for the Administrative
Agent, the Arrangers and their respective Affiliates and, if necessary, one
local counsel in each appropriate jurisdiction) and (y) the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof, whether or not the transactions contemplated
hereby or thereby shall be consummated (including the reasonable and documented
fees, charges and disbursements of one outside counsel for the Administrative
Agent, the Arrangers and their respective Affiliates), and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(including the reasonable fees, charges and disbursements of any outside counsel
for the Administrative Agent or any Lender), in connection with the enforcement
of its rights in connection with this Agreement and the other Loan Documents.


(b)            If any payment of principal of any Eurodollar Rate Advance is
made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason
(including as a result of the replacement of such Lender in accordance with
Section 2.17(b)), the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment, including any loss (excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.  Each Lender demanding payment of such amount shall provide, at the
time of making such demand, the Borrower and the Administrative Agent with
reasonable details, including the basis for the calculation thereof, of such
increase, provided that, in the absence of manifest error, the amount so
notified shall be conclusive and binding upon the Borrower.


(c)            Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.


Section 10.05     Right of Set-off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and the other Loan
Documents whether or not such Lender shall have made any demand under this
Agreement or the Note held by such Lender and although such obligations may be
unmatured.  Each Lender agrees promptly to notify the Borrower after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.


Section 10.06     Indemnification by Company.  The Company agrees to indemnify
and hold harmless the Administrative Agent, the Arrangers, the Lenders and the
respective affiliates of the foregoing and each of their respective Related
Parties (each, an “Indemnified Party”) from and against any and all claims,
damages, liabilities, obligations, losses, penalties, actions, judgments, suits,
costs and reasonable and documented out-of-pocket expenses and disbursements
(including reasonable fees and disbursements of one outside counsel for all
Indemnified Parties, taken as a whole, and, if necessary, of a single firm of
local counsel in each appropriate jurisdiction (which may include a single firm
of special counsel acting in multiple jurisdictions) for all such Indemnified
Parties, taken as a whole (and, in the case of an actual or perceived conflict
of interest where the Indemnified Party affected by such conflict informs the
Company of such conflict and thereafter retains its own counsel, of another firm
of counsel for such affected Indemnified Party and, if necessary, of a single
firm of local counsel in each appropriate jurisdiction (which may include a
single firm of special counsel in multiple jurisdictions) for such affected
Indemnified Party) of any kind or nature whatsoever (“Claims”) which may be
imposed on, incurred by or asserted against such Indemnified Party in connection
with or arising out of any investigation, litigation or proceeding (including
any threatened investigation, litigation or proceeding or preparation of a
defense in connection therewith) related to the Notes, this Agreement, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances; provided that the foregoing indemnity shall not apply
to the Claims of any Indemnified Party to the extent such Claims (i) are found
in a final and non-appealable judgment of a court of competent jurisdiction to
have resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Party, (ii) result from a claim brought by the Company or any of its
Subsidiaries against such Indemnified Party for material breach of such
Indemnified Party’s obligations under this Agreement if the Company or such
Subsidiary has obtained a final and non-appealable judgment in its or its
Subsidiary’s favor on such claim as determined by a court of competent
jurisdiction or (iii) result from a proceeding that does not involve an act or
omission by the Company or any of its Affiliates and that is brought by an
Indemnified Party against any other Indemnified Party (other than claims against
any arranger, bookrunner or agent in its capacity or in fulfilling its roles as
an arranger, bookrunner or agent hereunder or any similar role with respect to
this Agreement or any Commitments).  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.06 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to this Agreement or any of
the other Loan Documents or any agreement or instrument contemplated hereby, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
 
 
59

--------------------------------------------------------------------------------

 

 
Section 10.07     Governing Law.  This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.


Section 10.08     Execution in Counterparts; Integration; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original, and all of which taken together shall constitute one and the
same agreement.  This Agreement and the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent
and/or the Arrangers, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
 
60

--------------------------------------------------------------------------------


 
Section 10.09     Special Prepayment Right.  (a)  In the event that a Change of
Control Date shall occur, the Company will, within 10 days after such Change of
Control Date, give the Administrative Agent written notice thereof and describe
in reasonable detail the facts and circumstances giving rise thereto, and the
Borrower will prepay, if any Lender shall so request, all of the Advances from
such Lender plus interest accrued to the date of prepayment and any other fees
and amounts as may then be payable by the Borrower to such Lender under this
Agreement.  Said request (the “Prepayment Notice”) shall be made by a Lender in
writing not later than 45 days after the Change of Control Date and shall
specify (i) the date (the “Special Prepayment Date”) upon which the Borrower
shall prepay the Advances made to it, which date shall be not less than 15 days
nor more than 45 days from the date of the Prepayment Notice and (ii) the amount
of the Advances to be prepaid.  In the event of such request, the Commitment(s)
of such Lender to make Advances shall forthwith terminate.


(b)            On the Special Prepayment Date, the Borrower shall prepay all of
the Advances of such Lender made to the Borrower plus interest accrued thereon
to the Special Prepayment Date and such other fees and amounts as may then be
payable by the Borrower under this Agreement.  Payment shall be made as provided
in this Agreement.


(c)            For the purposes of this Section 10.09:


(i)              the term “Change of Control Date” shall mean (A) at any time
(i) prior to the Separation or (ii) if the Merger has been terminated or
abandoned, at any time, TDCC shall fail to own 100% of the Borrower, (B) at any
time following the Separation but prior to the Merger, the first day on which
any person (other than Olin), or group of related persons, has beneficial
ownership of more than 33 1/3% of the outstanding voting stock of the Borrower,
(C) at any time following the Merger, the first day on which any person, or
group of related persons, has beneficial ownership of more than 33 1/3% of the
outstanding voting stock of the Company or (D) at any time following the Merger,
the date immediately following the first date on which the members of the Board
of Directors of the Company (the “Board”) at the commencement of any period of
730 consecutive days (together with any other Directors whose appointment or
election by the Board or whose nomination for election by the stockholders of
the Company was approved by a vote of at least a majority of the Directors then
in office who either were Directors at the beginning of such period or whose
appointment or election or nomination for election was previously so approved)
shall cease to constitute a majority of the Board at the end of such period;
provided, however, that a Change of Control Date shall not be deemed to have
occurred under clause (C) hereof if (x) the Company shall have merged or
disposed of a portion of its assets in compliance with the requirements of
subsection 5.02(c) hereof within 10 days after the acquisition of such
beneficial ownership shall have occurred and (y) no person or group of related
persons shall have beneficial ownership of more than 33 1/3% of the outstanding
voting stock of the Company after such merger or disposition, and


(ii)             the term “voting stock” shall mean stock of any class or
classes (however designated) having ordinary voting power for the election of a
majority of the directors of the Company other than stock having such power only
by reason of a contingency.


Section 10.10     Jurisdiction, Etc.


(a)            The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any of the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action or proceeding
may be heard and determined in any such New York State court or, to the extent
permitted by law, in such federal court.  The Borrower hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at the address of the Company
specified pursuant to Section 10.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or the Lenders may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.
 
 
61

--------------------------------------------------------------------------------


 
(b)            Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any of the
other Loan Documents in any New York State or federal court sitting in New York
City.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


Section 10.11     [Reserved]


Section 10.12     Confidentiality.  Each of the Administrative Agent and the
Lenders expressly agrees, for the benefit of the Company and its Subsidiaries,
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates and their
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(b) to any rating agency, or regulatory or similar authority having, or
purporting to have, jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners, or in connection with any regulatory examination of the
Administrative Agent or any Lender or in accordance with the Administrative
Agent’s or any Lender’s regulatory compliance policy if the Administrative Agent
or such Lender deems disclosure necessary for the mitigation of claims by those
authorities against the Administrative Agent or such Lender or any of its
Subsidiaries or Affiliates), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an express agreement for the benefit of the
Company and its Subsidiaries containing provisions substantially the same as
those of this Section, to any Eligible Assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Company, (h) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or this Agreement or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications, (j) to data service providers, including league table providers,
that serve the lending industry, such information to consist of information
customarily provided to such data service providers or (k) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Company or any of its Subsidiaries.  For the purposes of this Section,
“Confidential Information” means all information, including material nonpublic
information with the meaning of Regulation FD promulgated by the SEC
(“Regulation FD”), received from the Company or its Subsidiaries relating to
such entities or their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by such entities; provided, that such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person customarily accords to its
own confidential information; provided, however, that with respect to
disclosures pursuant to clauses (b) and (c) of this Section, unless prohibited
by law or applicable court order, each Lender and the Administrative Agent shall
attempt to notify the Company of any request by any governmental agency or
representative thereof or other Person for disclosure of Confidential
Information after receipt of such request, and if reasonable, practicable and
permissible, before disclosure of such Confidential Information.  It is
understood and agreed that the Company, its Subsidiaries and their respective
Affiliates may rely upon this Section for any purpose, including to comply with
Regulation FD.
 
 
62

--------------------------------------------------------------------------------


 
The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates (provided that, prior to receipt of
such rates, any recipient thereof (other than the Borrower) shall (i) certify to
the Administrative Agent that it is not an individual who is formally designated
as being involved in the ICE LIBOR submission process and (ii) shall agree to
comply with the provisions of this paragraph as if it were the Administrative
Agent). The Borrower hereby represents and warrants, as of the Closing Date and
each date on which it receives Submitted Reference Bank Rates, that it is not an
individual who is formally designated as being involved in the ICE LIBOR
submission process, and agrees to comply with the provisions of this paragraph
as if it were the Administrative Agent. For the avoidance of doubt, the
Reference Bank Rate shall be disclosed to Lenders in accordance with Section
2.08(b).


Section 10.13     Patriot Act, Etc.  Each Lender hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each borrower, guarantor
or grantor (the “Loan Parties”), which information includes the name and address
of each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


Section 10.14     Judgment.  (a)  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency at Citibank’s principal
office in London at 11:00 A.M. (London time) on the Business Day preceding that
on which final judgment is given.


(b)            The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be), of any sum adjudged to
be so due in such other currency, such Lender or the Administrative Agent (as
the case may be) may in accordance with normal banking procedures purchase the
applicable Primary Currency with such other currency; if the amount of the
applicable Primary Currency so purchased is less than such sum due to such
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent (as the case may be) against such loss, and if the amount
of the applicable Primary Currency so purchased exceeds such sum due to any
Lender or the Administrative Agent (as the case may be) in the applicable
Primary Currency, such Lender or the Administrative Agent (as the case may be)
agrees to remit to the Borrower such excess.
 
 
63

--------------------------------------------------------------------------------


 
Section 10.15     Waiver of Jury Trial.  The Borrower, the Administrative Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or any of the other Loan
Documents or the actions of the administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.


Section 10.16     Acknowledgments.  The Borrower hereby acknowledges and agrees
that (a) no fiduciary, advisory or agency relationship between the Borrower and
the Credit Parties is intended to be or has been created in respect of any of
the transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the
Borrower on other matters, and the relationship between the Credit Parties, on
the one hand, and the Borrower, on the other hand, in connection herewith and
therewith is solely that of creditor and debtor, (b) the Credit Parties, on the
one hand, and the Borrower, on the other hand, have an arm’s length business
relationship that does not directly or indirectly give rise to, nor does the
Borrower rely on, any fiduciary duty to the Borrower or its affiliates on the
part of the Credit Parties, (c) the Borrower is capable of evaluating and
understanding, and the Borrower understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement and the other Loan
Documents, (d) the Borrower has been advised that the Credit Parties are engaged
in a broad range of transactions that may involve interests that differ from the
Borrower’s interests and that the Credit Parties have no obligation to disclose
such interests and transactions to the Borrower, (e) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent the
Borrower has deemed appropriate in the negotiation, execution and delivery of
this Agreement and the other Loan Documents, (f) each Credit Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by it and the relevant parties, has not been, is not, and will
not be acting as an advisor, agent or fiduciary for the Borrower, any of its
affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Borrower or its affiliates with respect to the transactions
contemplated by this Agreement or the other Loan Documents except those
obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Borrower and the Credit Parties.
 
 
64

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



  Borrower     BLUE CUBE SPINCO INC.          
 
By:
/s/ Mark A. Bachman       Name:  Mark A. Bachman       Title:    Treasurer      
   

 
 
 
Blue Cube Spinco Inc.
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 
 

  Administrative Agent    
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
         
 
By:
/s/ Peter R. Martinets       Name:  Peter Martinets       Title:    Managing
Director          

 
 
 
Blue Cube Spinco Inc.
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 
 

  Lenders     WELLS FARGO BANK, NATIONAL ASSOCIATION as a Term Loan Lender      
   
 
By:
/s/ Peter R. Martinets       Name:  Peter Martinets       Title:    Managing
Director          

 
 

  JPMORGAN CHASE BANK, N.A., as a Term Loan Lender          
 
By:
/s/ Krys Szremski       Name:  Krys Szremski       Title:    Vice President    
   

 
 

  BANK OF AMERICA, N.A., as a Term Loan Lender          
 
By:
/s/ Eric A. Escagne       Name:  Eric A. Escagne       Title:    Senior Vice
President          

 
 

  CITIBANK, N.A., as a Term Loan Lender          
 
By:
/s/ Michael Vondriska       Name:  Michael Vondriska       Title:    Vice
President          

 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Term Loan Lender          
 
By:
/s/ Thomas S. Sherman       Name:  Thomas S. Sherman       Title:    Senior Vice
President          


 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Term Loan Lender          
 
By:
/s/ Victor Pierzchalski       Name:  Victor Pierzchalski       Title:   
Authorized Signatory          

 
 
 
Blue Cube Spinco Inc.
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 
 
 

  SUMITOMO MITSUI BANKING CORPORATION, as a Term Loan Lender          
 
By:
/s/ David W. Kee       Name:  David W. Kee       Title:    Managing Director    
     

 
 

  THE BANK OF NOVA SCOTIA, as a Term Loan Lender          
 
By:
/s/ Rafael Tobon       Name:  Rafael Tobon       Title:    Director          

 
 

  MIZUHO BANK, LTD., as a Term Loan Lender          
 
By:
/s/ Donna DeMagistris       Name:  Donna DeMagistris       Title:    Authorized
Signatory          

 
 

  SANTANDER BANK, N.A., as a Term Loan Lender          
 
By:
/s/ John W. Deegan       Name:  John W. Deegan       Title:    Executive
Director          

 
 

  THE TORONTO-DOMINION BANK, as a Term Loan Lender          
 
By:
/s/ Andrew Chiodo       Name:  Andrew Chiodo       Title:    AVP, Credit      
             National Accounts  

 
 
By:
/s/ Scott Stewart       Name:  Scott Stewart       Title:    Senior Analyst    
               National Accounts  

 
 
 
Blue Cube Spinco Inc.
Credit Agreement
Signature Pages
 
 

--------------------------------------------------------------------------------

 

  NORTHERN TRUST COMPANY, as a Term Loan Lender          
 
By:
/s/ John Canty       Name:  John Canty       Title:    Senior Vice President    
     

 
 

  SUNTRUST BANK, as a Term Loan Lender          
 
By:
/s/ Chris Hursey       Name:  Chris Hursey       Title:    Director          

 
 

  BRANCH BANK AND TRUST, as a Term Loan Lender          
 
By:
/s/ John P. Malloy       Name:  John P. Malloy       Title:    Senior Vice
President          

 

 
 
Blue Cube Spinco Inc.
Credit Agreement
Signature Pages